Exhibit 10.2

 

CONTRACT

for a Consortium Credit in the Amount of

EUR 6,000,000*

 

between

 

 

Lydall Gerhardi GmbH & Co. KG

 

as Borrower

(the “Borrower” or “Lydall Gerhardi”)

 

 

and

 

 

Lydall Holding Deutschland GmbH

as Co-Debtor

(the “Co-Debtor”)

 

 

and

 

 

Deutsche Bank AG

as Mandated Lead Arranger and Agent

(the “Agent”)

 

 

and

 

 

the herein named banks

as Lenders

(the “Lenders”)

 

 

 

*   Original agreement is executed in German. This document has been translated
to English.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

§ 1 - DEFINITIONS

   3 

§ 2 - CREDIT

   8 

§ 3 – USE OF CREDIT

   8 

§ 4 – INTEREST PAYMENT/INTEREST PERIODS

   9 

§ 5 – INTEREST RATE

   9 

§ 6 - REPAYMENT

   9 

§ 7 – EARLY REPAYMENT/CANCELLATION

   10

§ 8 – CHANGE IN CONDITIONS/CHARGES/ILLEGALITY

   10

§ 9 – GUARANTEES AND ASSURANCES

   13

§ 10 – PAYOUT PRECONDITIONS, OTHER COMMITMENTS

   15

§ 11 – CANCELLATION FOR IMPORTANT REASON

   20

§ 12 – DELAY/INDEMNITY FOR DAMAGES

   22

§ 13 - PAYMENTS BY THE BORROWER

   23

§ 14 – BALANCE SETTLEMENT

   24

§ 15 - COMMISSIONS

   24

§ 16 – REIMBURSEMENT OF COSTS

   24

§ 17 – CONFIDENTIALITY

   25

§ 18 – THE AGENT AND THE BANKS

   25

§ 19 – ASSIGNMENTS/TRANSFERS

   27

§ 20 - NOTIFICATIONS

   28

§ 21 – CONTRACTUAL AMENDMENTS

   28

§ 22 - MISCELLANEOUS

   29

§ 23 – APPLICABLE LAW AND COURT JURISDICTION

   30

ANNEX I

   32

The Banks

   32

ANNEX II

   33

ANNEX III

   36

Surety Pool Agreement

   36

ANNEX IV

   43

Declaration of Reduction in Rank and Non-Assertion of Claims

   43

ANNEX V

   49

Repayment Plan

   49

ANNEX VI

   50

General Business Conditions

   50

 

2



--------------------------------------------------------------------------------

PREAMBLE

 

Lydall Gerhardi is a mid-size company in the automobile accessories sector. The
company specializes in the development and production of devices for thermal
insulation made of aluminum (“heat shields”). Its customers include many
well-known automobile manufacturers in Europe, which principally buy directly,
and to a lesser extent indirectly, through other automobile suppliers. After the
takeover by Lydall Inc., Manchester, Ct., USA, in 1999 and the spin-off of the
plastic and galvanic division with two plants in the business year 2000, Lydall
Gerhardi currently has a production facility in Meinerzhagen.

 

Lydall Gerhardi intends to increase its production capacity in order to fill the
volume of orders obtained in the meantime. This is to be achieved through broad
investments, both in the existing location in Meinerzhagen and for the erection
of a new plant in St. Nazaire, France.

 

The investments necessary to increase production capacities amount to a total of
approximately 15 million Euros and are distributed essentially over the business
year 2003 and 2004. The overwhelming part of the investment program is provided
for St. Nazaire and is financed using assets of Lydall Inc., USA. The
investments to be made in Meinerzhagen will be made from the cash flow generated
there.

 

The debt of Lydall Gerhardi is to be reduced through further pay-ins by the
parent company. Therefore, only a cash line in the amount of EUR 6,000,000 is
needed for financing of the company, which is to be presented to two further
banks for cooperative financing. Lydall Gerhardi’s intention in this regard is
to establish a circle of house banks in order to be able to approach them in the
future on a broader, local financing basis, as soon as further large projects –
for example, investments or the acquisition of a company – should arise.

 

This being said, the parties agree to the following Contract:

 

§ 1 - DEFINITIONS

 

3



--------------------------------------------------------------------------------

In this Contract, the following terms, when printed in italics, have the
following meanings:

 

“Completion of Syndication” is achieved on the date that the credit institutions
joining the herein documented consortium credit in connection with the general
syndication have joined this Contract as Banks.

 

“Agent” is Deutsche Bank AG, Hagen Branch, Bahnhofstrasse 1-3, 58095 Hagen.
Hereafter, the Deutsche Bank Hagen Branch, even in its function as Mandated Lead
Arranger, will be called the Agent.

 

“Bank” is each of the banks listed in Annex I.

 

“Bank Days” are (i) with respect to the determination of the EURIBOR or EONIA as
well as payments in EUR TARGET Days and otherwise (ii) days on which the credit
institutions are open for the business required in this Contract.

 

“Availability Commission” is 0.50% per annum of the unused parts of the credit
line, payable at the end of each month.

 

“Existing Collateral “ is the collateral listed in Annex III.

 

“Definitive Due Date” is September 30, 2007.

 

“EONIA” (Euro Overnight Index Average) is the average of interest rates,
calculated by the European Central Bank in percent per annum, given to two
decimal places and weighted by volume, at which the banks selected as EURIBOR
Panel Banks make disbursements in Euros to other banks on the target date up to
the following target date, as published after 6:30 p.m. Brussels time on the
target date in question, currently on the Bridge Telerate Page 247.

 

“Permitted Drawing of Funds” are Drawings by the Borrower wherethese do not
exceed the credit granted, existing bank commitments at the Volksbank
Meinerzhagen and bank commitments that are assumed with the consent of all
lenders, as well as the supplier

 

4



--------------------------------------------------------------------------------

commitments usual to the industry incurred in connection with the regular
conduct of business.

 

“EURIBOR” is the per annum interest rate for interbank deposits in EUROS
determined by the Agent at 11:00 a.m., Central European Time, two banking days
before the first day of each interest period, with a time corresponding to the
interest period involved, which is shown on page EURIBOR 01 of the Reuters
Information Service (or a page replacing this page) for “spot value” (D + 2) on
the basis of the calculations method “current/360 days” and determined on the
basis of the Euribor-FBE Agreement.

 

“Due Date” is the day on which the credit lineis scheduled for repayment,
entirely or in part.

 

“FBE” is the Fédération Bancaire Européenne [European Banking Federation] with
headquarters in Brussels.

 

“Financing Documents” are this Credit Contract, including annexes, as well as
all other contracts connected herewith, especially collateral agreements.

 

“Interbank Rate” is EONIA. However, if:

 

(i)   due to a different beginning or end point on the relevant Reuters page, no
rate is given for a running time corresponding to the interest period, or

 

(ii)   at the time specified for the determination of the Interbank Rate, there
is no indication on the Reuters page in question for deposits in that currency,
or

 

(iii)   the determination of the Interbank Rate is impossible in this manner for
other reasons,

 

then the Interbank Rate will be the rate that the Agent calculates as the
arithmetic mean of the quotations of the Reference Banks (rounded, if necessary,
to the next higher 1/32% per annum), which these deposits, in the currency
involved for the duration of this interest period from the first bank addresses
on the European Interbank market at

 

5



--------------------------------------------------------------------------------

approximately 11:00 a.m., Central European Time, two Banking Days before the
first day of the interest period in question, could receive. If such an interest
rate is not quoted by a reference bank, then the Interbank Rate will be
determined on the basis of the interest rate stated by the other Reference
Banks.

 

“Credit” is the total amount of all Draws. In § 8, a reference to the “Credit”
includes, at the same time, a reference to the Credit Granted.

 

“Lender” is each of the banks listed in Annex I.

 

“Borrower” is Lydall Gerhardi GmbH & Co. KG, Auf der Koppel 9, 58540
Meinerzhagen.

 

“Credit Granted” is the existing credit granted in accordance with § 2 (1).

 

“Grounds for Cancellation” is an event described in § 11.

 

“Cancellation Situation” is an event described in § 11, which immediately or
after the expiration of a period, the providing of a warning or on the basis of
a decision or a notification of the Majority Banks, confers the right to cancel
in accordance with § 11.

 

“Lydall Group” is Lydall Inc., Manchester, Connecticut (hereinafter: “Ct.”),
USA, and those Companies in which Lydall Inc. directly or indirectly holds
majority equity.

 

“Lydall Inc.” is the principal company of the Lydall Group with its headquarters
in Manchester, Ct., USA.

 

“Mandated Lead Arranger” is Deutsche Bank AG, Hagen Branch, 58095 Hagen;
hereinafter, the Mandated Lead Arranger will also be referred to as the Agent.

 

“Margin” is 2.90% per annum on the currently applicable EONIA.

 

“Majority Banks” are Banks that participate together with at least 66 2/3% in
the Credit Granted.

 

6



--------------------------------------------------------------------------------

“Co-Debtor” is Lydall Deutschland Holding GmbH, Auf der Koppel 9, 58540
Meinerzhagen. It is jointly and severally liable for all claims from the Credit,
however it does not have its own right to claim the credits.

 

“Net Revenue from Sale” is the gross revenue from the sale of a capital asset
less the legal sales tax, fees, expenses and other costs arising from the sale.

 

“Reference Banks” are Deutsche Bank AG and every Bank that is listed in Annex I.

 

“TARGET Date” is a date on which payments in EUROS are carried in the
Trans-European Automated Real-time Gross Settlement Express Transfer System.

 

“Subsidiary” is a company, the majority of which is owned by another company, so
that the other company holds the majority of voting rights (dependent company).
The shares or voting rights may be held directly or indirectly through another
dependent company.

 

“Substantial Disadvantages” are all facts or developments that have or could
have substantial negative effects on:

 

(i)   the financial conditions or the capital or income situation of the
Borrower, the Co-Debtor, Lydall Inc., and therefore the ability of the Borrower
to meet its payment commitments under this Contract, or

 

(ii)   the effectiveness, legal validity or enforceability of the commitments of
the Borrower hereunder or of another Financing Document.

 

“Commercial Internal Capital” is the total of the subordinated shareholders’
loans in the consolidated balance sheet of the Co-Debtor and in the balance
sheet of the Borrower as well as the internal capital shown there in each case.
The internal capital is the sum of general partners’ or founding capital,
reserves, loss carried forward and annual surplus/deficit.

 

7



--------------------------------------------------------------------------------

“Draw” is each disbursement of credit funds to the Borrower completed under this
Contract.

 

“Interest Collateral” is an instrument for the collateralization of interest
that serves to remove the risk of interest changes. Especially suitable for this
are interest caps or interest swaps.

 

§ 2 - CREDIT

 

(1) The Banks hereby give the Borrower a Credit Granted in the amount of a
maximum overall total of EUR 6,000,000 (Euros six million). This Credit Granting
can be drawn only by the Borrower. The funds will be made available by each Bank
corresponding to its quota of the account held by it (see Annex I).

 

(2)   The Borrower will use the funds to finance the general need for funds of
the Borrower and for the financing of interest and commissions that come due
under this contract.

 

The Agent and the Banks are not required to verify the use of the credit funds.

 

(3)   The Banks are neither joint and several debtors nor joint and several
creditors. The formation of a joint tenancy is excluded. Each Bank is the sole
holder of the credit claim in the amount of its quota. To the extent that this
Contract does not specify to the contrary, each Bank can enforce its rights
under this Contract independently, without the need for cooperation of another
Bank or of the Agent. If a Bank fails to perform its duties under this Contract,
then the Borrower affected may make claims only against this Bank.

 

(4)   In the case of a cancellation/repayment in accordance with § 11 or an
early repayment in accordance with § 7 (1) or § 8 (2) or (8), the Credit Granted
and/or the Credit is decreased by the share of the Bank(s) concerned.

 

§ 3 – USE OF CREDIT

 

(1)   The Banks are not (any longer) required to permit Draws, if

 

8



--------------------------------------------------------------------------------

  (i)   the Definitive Due Date has passed, or

 

  (ii)   one of the guarantees and assurances providedaccording to § 9 is not
(any longer) true or is inapplicable, or

 

  (iii)   a Cancellation Situation exists.

 

§ 4 – INTEREST PAYMENT/INTEREST PERIODS

 

(i)   Uses in continuous accounting will be subject to interest on the basis of
the corresponding EONIA rates on the 25th of each month, plus margin.

 

(ii)   The interest for variable uses is due in each case at the end of each
calendar month.

 

§ 5 – INTEREST RATE

 

(1)   The interest rate is set according to the Interbank Rate plus the Margin.

 

(2)   The interest will be calculated according to the exact number of days
lapsed, referred to a year of 360 days.

 

(3)   Interest collateral will be provided in the amount of at least 75% of the
credit granted.

 

§ 6 - REPAYMENT

 

(1)   Every Draw is to be paid back on the Due Date specified and in the amount
there specified, but at the latest on the Definitive Due Date.

 

(2)   If the date indicated in paragraph (1) is not a Banking Day, then the
payment must be made on the next earliest Banking Day.

 

9



--------------------------------------------------------------------------------

§ 7 – EARLY REPAYMENT/CANCELLATION

 

(1)   If the Borrower outside the normal business operation should sell capital
items of fixed capital, whose net sale proceeds within one year reach a total of
EUR 500,000, then the Borrower will make a payment, subject to the agreement in
paragraph 2, of (an) early repayment(s) in the amount of 50% of the Net Sale
Proceeds. If the Borrower notifies the Agent with respect to the Net Sale
Proceeds so obtained, that these Net Sale Proceeds will, entirely or in part, be
used within a short time for the financing of the acquisition of articles of
fixed assets of the Borrower, then this commitment does not exist to the extent
of the amount provided for reinvestment.

 

(2)   The Banks will release their collateral rights to articles of the fixed
assets that are scheduled for sale for the purposes of such a sale. The Banks
will receive first rank collateral rights to the newly acquired objects of fixed
assets arising from the Net Sale Proceeds at the time of acquisition of title by
the Borrower.

 

§ 8 – CHANGE IN CONDITIONS/CHARGES/ILLEGALITY

 

(1)   If, due to a change that occurs after the execution of this Contract in
legal or other provisions or their interpretation or application by an official,
a court or other competent office (“Change in Law”),

 

  (i)   capital, deposits or credits of a Bank are affected by reserve or
deposit holding requirements or comparable measures, or

 

  (ii)   if legal or other sovereign determinations regulations are made with
respect to a bank’s internal capital in relation to its liabilities, or

 

  (iii)   any other regulations with respect to credit are imposed on a bank, or

 

10



--------------------------------------------------------------------------------

  (iv)   principal and interest payments or the payments of other amounts to a
bank are subjected to taxation or the basis of taxation of a bank is changed and
it is not simply a general taxation of its overall income, or

 

  (v)   changes are made in the above-named conditions or in another manner
regulations are imposed on a bank with respect to its participation in this
Contract, or generally in relation to such participation or granting of credit
of this type,

 

and as a result the costs of the Bank affected are increased for granting,
continuation or refinancing of Draws or making available of the Credit under
this Contract, or amounts which this Bank receives or would have received
according to this Contract are decreased, then this Bank will inform the
Borrower (through the Agent) without delay upon obtaining such knowledge of the
change in the law and the Borrower of the Draw affected will reimburse such
amount to this Bank at its request through the Agent, as this Bank would have to
expend, as a result of this changing law, as a result of higher costs or the
decrease in income that it has undergone as a result thereof. This requirement,
however, does not exist if the change in law is based on a supervisory measure
directed against an individual Bank due to its individual conditions.

 

(2)   The Borrower can cancel this Contract with respect to a Bank that demands
reimbursement in accordance with paragraph 1 on the basis of a written
declaration through the Agent, which the Agent must receive within 45 days after
being informed of the change in law or after a demand for reimbursement, through
a written declaration with immediate effect. With respect to the portion of the
affected Bank, the cancellation will take effect only at the end of the current
interest period. When the cancellation of outstanding Draws of this affected
Bank, the outstanding Draws are to be repaid. Such a cancellation will result in
a corresponding decrease in the Credit.

 

(3)   The Borrower will bear all taxes and similar public law charges of a Bank
that are imposed upon it due to its participation in this Contract, now or in
the future, and that do not represent a general taxation of the overall income
of this Bank.

 

11



--------------------------------------------------------------------------------

(4)   All payments of the Borrower under this Contract are to be made net,
without any withholding or deduction of taxes, imposts and/or governmental fees
of any type, unless the Borrower is required by law to undertake such
withholdings or deductions.

 

(5)   If the Borrower is legally required to undertake a deduction in the sense
of paragraph 3 with respect to amounts that are to be paid to Banks or to the
Agent under this Contract, then it will pay to the Agent the supplementary
amounts that are necessary, so that the net amount remaining after the deduction
in the sense of paragraph 3 corresponds to the amounts that would have been
payable without such deduction.

 

(6)   In the case of payment of a tax, impost and/or governmental fee of any
type or with respect to a tax, impost and/or a governmental fee of any type, the
Borrower is required to provide proof to the Agent of the payment having been
made within 30 days after payment for each Bank affected.

 

(7)   If conditions arise that give a Bank the right to demand a reimbursement
in accordance with paragraphs 1, 3 or 5, this Bank will provide the Borrower,
without delay, with suggestions as to how the Credit can be continued while
avoiding such reimbursements. Especially, it will make an effort, if the
Borrower so wishes, to transfer its portion of the Credit to a credit
institution associated with the Consortium that is not affected, or affected to
a smaller scope, by the above-mentioned change. The Bank is, however, under no
circumstances required to undertake corresponding actions if this would, in its
opinion, which must correspond to reasonable estimates, be connected to
disadvantages that cannot be compensated for through additional payments that
the Borrower involved hereunder is committed or for which it has assumed a
legally binding commitment in a separate document.

 

(8)  

If, during the life of this Credit, due to a change in law, the binding nature
of commitments arising out of this Contract become illegal for a Bank, then this
Bank will inform the Borrower, through the Agent, of this fact without delay.
The

 

12



--------------------------------------------------------------------------------

 

Bank concerned in this case has the right to refuse to disburse a Draw and to
demand the repayment of outstanding Draws at the end of the current interest
payment (or earlier, if this is necessary due to the above-mentioned change in
law) plus interest and other amounts to be paid under this Contract.

 

§ 9 – GUARANTEES AND ASSURANCES

 

The Borrower and the Co-Debtor assure that, with respect to themselves as well
as Lydall Inc.:

 

(i)   the Borrower and the Co-Debtor, as well as Lydall Inc., were regularly
founded and exist in the legal form shown by their firm name, each
above-mentioned entity has the legal right to fulfill its obligations under the
Financing Documents and each Financing Document to which such an entity is a
party is legally binding upon it;

 

(ii)   no insolvency or similar proceeding has been initiated, neither against
the Borrower, the Co-Debtor, nor – to its best knowledge – Lydall Inc., or,
according to its best knowledge, is the initiation of such a proceeding pending;

 

(iii)   neither the Borrower nor the Co-Debtor nor – according to its best
knowledge – Lydall Inc. has infringed contractual or legal duties or commitments
whose infringement could be expected to give rise to Substantial Disadvantages,
and the decision, execution and performance of this Contract will not result in
an infringement of any of the above-mentioned duties or commitments;

 

(iv)   there is no court proceeding (before State courts or courts of
arbitration) or administrative proceedings or is, to its best knowledge,
imminent, either against the Borrower or against the Co-Debtor or – according to
its best knowledge – Lydall Inc. in which, according to reasonable consideration
of the evidence, there exists a non-negligible risk of a disadvantageous outcome
and in which such an outcome would result in Substantial Disadvantages;

 

13



--------------------------------------------------------------------------------

(v)   the last Annual Report together with the Situation Report of the Borrower,
the last Annual Report of the Co-Debtor, as well as the last consolidated Annual
Report – Form 10K - of Lydall Inc., provide a picture of the capital, financial
and income situation of the Borrower as well as Lydall Inc. that corresponds to
actual conditions. The Annual Report of the Borrower was issued in accordance
with the accounting regulations of the Commercial Law Book, the applicable tax
laws and generally accepted principles of orderly bookkeeping and balance sheets
currently in effect in the Federal Republic of Germany that were applied on a
consistent basis (exception: recent information on changes with respect to the
Agent and the Banks), and, on the date of issuance of its last Annual Report,
there existed no substantial liabilities and no substantial unrealized losses or
losses to be expected to which reference was not made in the Annual Report in
Question.

 

The Annual Report of the Co-Debtor, as well as the Consolidated Balance Sheet of
Lydall Inc., are issued in accordance with US Generally Accepted Accounting
Principles; as of the date of the last issued Annual Report, there were no
substantial liabilities and no substantial unrealized or expected losses and no
changes in the Balance Sheet recording and appraisal to which reference is not
made in the Annual Report in question;

 

(vi)   Since December 31, 2002, neither the Borrower nor the Co-Debtor nor in
Lydall Inc. has there occurred a substantial decline in financial conditions or
the capital, finance and income positions that have Substantial Disadvantages as
a consequence;

 

(vii)   the execution and fulfillment of the Financing Documents will not result
in the Borrower or the Co-Debtor being required to post collateral or such
collateral coming into existence unless the posting or the creation of
collateral does not conflict with § 10 (4) (ii);

 

(viii)   no Cancellation Situation exists;

 

(ix)  

– to its best knowledge - its payment commitments under this Contract stand at
least equal in rank - pari passu - to all other current and future unsecured and
not lower ranked payment commitments unless a preferred satisfaction of other

 

14



--------------------------------------------------------------------------------

 

payment commitments arise forcibly from applicable regulations of the Insolvency
Law or other generally applicable laws;

 

(x)   neither it nor the Co-Debtor has posted or allowed to be posted collateral
encumbering current or future capital assets to other lenders (to the extent not
otherwise permitted in § 10 (4) (i) );

 

(xi)   all other information provided to the Agent and the Banks with respect to
the Borrower, the Co-Debtor as well as Lydall Inc., are correct and complete in
all substantial aspects, all plan figures provided to the Banks by the Borrower
and/or discussed with them were prepared with the necessary care and are based
on plausible and comprehensible initial data and that all substantial
information in connection with general future developments has been revealed.

 

§ 10 – PAYOUT PRECONDITIONS, OTHER COMMITMENTS

 

(1)   The Borrower commits itself before the first Draw, to transmit to the
Agent

 

  (i)   a table with sample signatures of persons who can represent the Borrower
in connection with this Contract, certified by the number of members of its
business management/attorneys-in-fact sufficient to represent the Borrower,

 

  (ii)   certified copies of the Bylaws as well as a current extract from the
Commercial Registry.

 

(2)   The Borrower further commits itself, at the latest two weeks before the
first use, to submit to the Agent

 

  (i)   an updated business plan, signed by the business management of the
Borrower, covering the Borrower and the Co-Debtor, which may not substantially
deviate from the submitted consolidated business plan of the Borrower and the
Co-Debtor;

 

15



--------------------------------------------------------------------------------

  (ii)   an Annual Report signed by a member of the business management of
Lydall Deutschland Holding GmbH for the business year 2002 on a consolidated
basis issued according to the US-GAAP regulations, which may not deviate
substantially from the preliminary Annual Report of Lydall Deutschland Holding
GmbH for the business year 2002 on a consolidated basis to the extent that the
deviations are not attributable to differences in the balance sheet creation and
appraisal regulations according to HGB and US-GAAP comprehensibly to the Banks;

 

  (iii)   an Annual Report signed by a member of the business management of
Lydall Deutschland Holding GmbH for the business year 2002 , issued according to
the US-GAAP regulations, which may not deviate substantially from the
preliminary Annual Report of Lydall Deutschland Holding GmbH for the business
year 2002 – to the extent that the deviations are not attributable to
differences in the balance sheet creation and appraisal regulations according to
HGB and US-GAAP comprehensibly to the Banks;

 

  (iv)   the Consolidated Annual Report, audited and tested by independent
auditors for the business years 2000 and 2001 as well as the Consolidated
Balance Sheet and Profit and Loss Statement – Form 10K - for the business year
2002 of Lydall Inc.;

 

  (v)   the definitive Annual Report of Lydall Gerhardi GmbH & Co. KG for the
business year 2002, issued according to HGB principles, as soon as it is
prepared;

 

  (vi)   the current interim figures of the Borrower, in the format previously
used by the Borrower;

 

  (vii)   the current interim figures of Lydall Deutschland Holding on a
consolidated basis, in the format previously used;

 

16



--------------------------------------------------------------------------------

(3)   The Borrower further agrees to make certain that, before use, on the basis
of the separate collateral pool contract, the collateral listed therein has been
provided to the Banks in an orderly fashion as surety for all their claims
arising out of this Credit Contract.

 

(4)   The Borrower and the Co-Debtor agree, during the life of this Contract,

 

  (i)   for its other current or future financial commitments not based on this
Contract, to issue no sureties encumbering current or future capital assets and
not to tolerate the existence of such sureties, unless this involves

 

  (a)   collateral of which the Agent was informed before the execution of the
Credit Contract – as has already been done with respect to the collateral for a
credit of the Volksbank Meinerzhagen to the benefit of the Volksbank
Meinerzhagen on the real estate debt recorded on the building acquired by Hilba
for EUR 2,000,000, as well as the guarantee from the Borrower in favor of the
Co-Debtor, according to the repayment plan represented in Annex V, as collateral
for two loans of Lydall Deutschland Holding GmbH to finance the acquisition of
the Company as well as business operations, provided the Credit amount that is
guaranteed thereby is not increased;

 

  (b)   collateral which, in the normal course of business, on the basis of
usual contractual agreements, becomes surety for liabilities (aside from credit
liabilities) with respect to suppliers or other service providers (for example,
reservation of title, AGB pledge rights);

 

  (c)   labor and other legal lien rights;

 

  (d)   collateral to which the Majority Banks have consented;

 

17



--------------------------------------------------------------------------------

  (ii)   not to extend or guarantee any credits without the consent of the
Majority Banks, to assume guarantees or other liability for credits of other
persons unless this involves

 

  (a)   Credits to or liability assumption for other companies of the Lydall
Group up to a cumulative threshold value of EUR 500,000; or

 

  (b)   Credits or assumption of liability in connection with the usual course
of business with third parties outside the Lydall Group.

 

  (iii)   to maintain insurance policies currently in existence and to contract
for new insurance policies as they become necessary, to the extent of the
standards of the industry;

 

  (iv)   to notify the Agent immediately of the existence of a Cancellation
Situation known to exist or that will occur after the expiration of a time
period and/or upon the occurrence of another condition, and of any matters that
appear to be substantial, which might lead to the endangering of the orderly
fulfillment of the Financing Document; and

 

  (v)   always to act in accordance with all applicable laws, official
regulations, permits, licenses, to the extent that this is relevant to avoiding
Substantial Disadvantages.

 

(5)   The Borrower also agrees,

 

  (a)   to ensure that it incurs no credit liabilities (including those from
guarantee credits and lease agreements) or undertakes other fund acquisitions,
unless it is Permitted Funds Acquisitions that are involved;

 

  (b)   to ensure that, to the extent this might endanger the fulfillment of
commitments by the Borrower under this Credit Contract, no substantial change
takes place in the business activities of the Borrowers;

 

18



--------------------------------------------------------------------------------

  (c)   to undertake no distributions or capital repayments, as long as the
commercial internal capital in the consolidated balance sheet of the Co-Debtor
and the Borrower do not exceed 25% of the current balance sheet total. If the
balance sheet creation and appraisal methods used in the calculation of the
commercial internal capital change (see paragraph 7a), then the Banks have the
right to adjust the above balance sheet ratio, taking the change into account.

 

(6)   The Borrower further commits itself to provide to the Agent for the Banks,
until all claims of the Banks based on this Contract have been fulfilled, in a
sufficient number of copies for the Banks:

 

  (a)   within 180 days after the closing of each business year (x) its Annual
Report according to HGB, audited and tested by independent auditors, as well as
(y) the Consolidated and Non-consolidated Annual Reports of the Co-Debtor ,
signed by the management of the Co-Debtor, according to US-GAAP, and (z) the
Consolidated Annual Report of Lydall Inc. – Form 10K - audited and tested by
independent auditors, where the Annual Reports are to be issued in accordance,
as the case may be, with the accounting regulations in effect in the Federal
Republic of Germany or in the USA and with generally accepted and applied
principles of orderly bookkeeping and balance sheet issuance and to inform
promptly the Agents and the Banks concerning any changes from previously applied
balance sheet generation and appraisal methods;

 

  (b)   within 60 days after the end of the first, second and third quarters of
the business year, (x) its Quarterly Figures signed by the management, (y) the
Consolidated Quarterly Figures of the Co-Debtor signed by the management of the
Co-Debtor and (z) the Consolidated Quarterly Figures – Form 10Q - of Lydall
Inc.;

 

  (c)   within 60 days after the end of a half-calendar year, the consolidated,
updated budget of the Co-Debtor, signed by the managers of the Co-Debtor;

 

19



--------------------------------------------------------------------------------

  (d)   upon demand, giving the reasons of the Agent or a Bank through the Agent
in connection with what is legally permissible, to provide information
concerning (x) its economic conditions and its Annual Report, (y) the economic
conditions and the Annual Report of the Co-Debtor, as well as (z) the economic
conditions and the Consolidated Annual Report of Lydall Inc.

 

(7)   The Borrower agrees to use Draws only for the purposes listed in § 2 (3).

 

(8)   Furthermore, the Borrower agrees to carry out financial transactions with
other companies of the Lydall Group – especially with the affiliate with the
same business purpose as the Borrower now under construction in St. Nazaire,
France – only on the basis of conditions comparable to the market (“at arm’s
length”).

 

§ 11 – CANCELLATION FOR IMPORTANT REASON

 

The Agent has the right or, on the basis of an instruction from the Majority
Banks, the duty (i) to cancel the Credit Granted and/or (ii) to demand the
immediate repayment of the Credit (entirely or in part) together with accrued
interest and other amounts due hereunder, if

 

(i)   the Borrower fails to pay one or more amounts owed under this Contract
when due and, if the payment was not made on time solely due to a technical
delay or an administrative oversight, fails to make the payment within ten
Banking Days after a reminder by the Agent, or

 

(ii)   the Borrower violates one of its other substantial duties under this
Contract, especially one of its commitments in accordance with § 10 and this
violation, if it is correctable, is not corrected within ten Banking Days after
the Borrower has obtained positive knowledge of the conditions on which the
violation of duty is based, or

 

20



--------------------------------------------------------------------------------

(iii)   at any time at which one of the guarantees and assurances that are given
or repeated in § 9 is in a substantial respect not, or no longer, accurate and
this violation, to the extent that it is correctable, has not been corrected
within ten Banking Days after the Borrower has obtained positive knowledge of
the conditions on which the violation of duty is based, or

 

(iv)   the Borrower, the Co-Debtor or another company of the Lydall Group fails
to meet its financing obligations with respect to third parties when due, or
third parties call due early or are entitled to call due such financial
commitments, provided these exceed an amount of EUR 500,000 (if appropriate
after conversion to EUROS) and this condition is not corrected within 10 Banking
Days, and as a result endangers the ability of the Borrower to meet its payment
obligations, or

 

(v)   the Borrower, the Co-Debtor or another company of the Lydall Group
suggests or agrees to an out-of-court settlement for the benefit of its
creditors in order to prevent an insolvency proceeding or a similar agreement,
and as a result endangers the ability of the Borrower to meet its payment
obligations, or

 

(vi)   the Borrower, the Co-Debtor or another company of the Lydall Group is
unable to meet its obligations, the Borrower, the Co-Debtor or another company
of the Lydall Group applies for the opening of an insolvency proceeding
according to §§ 17 through 19 of the Insolvency Law, its managers or other
entities are required by law to make such an application or the competent court
orders a measure in accordance with § 21 of the Insolvency Law concerning such a
company or opens an insolvency proceeding against such a company or, in the case
of a company of the Lydall Group with headquarters outside the Federal Republic
of Germany, an analogous situation arises, especially a request for the
initiation of an insolvency, debt reduction, debtor protection or similar
proceeding or the appointment of a Receiver, Trustee, Custodian or similar
administrator for the company or (a part of) its capital is ordered or such an
administrator is appointed by a competent court or a competent authority with
the exception of abusive or other obviously unfounded requests, and as a result,
the ability of the Borrower to meet its payment obligations is endangered, or

 

21



--------------------------------------------------------------------------------

(vii)   a liquidation proceeding is initiated with respect to the Borrower or
the Co-Debtor, or

 

(viii)   one or more outside persons obtain the majority of votes and/or the
majority of capital in the Borrower, the Co-Debtor or Lydall Inc. A person is
considered to be an outside person if, before the acquisition, he has held
neither a direct nor an indirect equity in the Borrower, the Co-Debtor or Lydall
Inc., and does not belong to the Lydall Group.

 

(ix)   the Borrower, the Co-Debtor or another company of the Lydall Group has
violated contractual or legal commitments or duties whose violation leads to the
expectation of initiation of Substantial Disadvantages, or a court proceeding
(before State courts or courts of arbitration) is pending or about to be filed
against one of the above-mentioned companies in which, according to a reasonable
consideration, a non-negligible risk of a disadvantageous outcome exists and in
which such an outcome would result in Substantial Disadvantages, or

 

(x)   the economic conditions of the Borrowers, the Co-Debtor or another company
of the Lydall Group have declined substantially overall or other circumstances
arise if the decline or the arising of the other circumstances endangers or
substantially delays the fulfillment of the Borrower’s commitments under this
Contract.

 

(xi)   the Borrower or the Co-Debtor has purposely made materially significant
incorrect statements concerning the economic conditions of the Borrower or of
the Co-Debtor or concerning Lydall Inc.

 

(xii)   a surety is or has become invalid.

 

§ 12 – DELAY/INDEMNITY FOR DAMAGES

 

(1)  

If any amount payable according to this Contract is not paid when due, then
delay begins independently of a reminder. As a result of the unpaid amounts,
each Bank has the right to refinance daily or for any other period that seems
reasonable to it

 

22



--------------------------------------------------------------------------------

 

and to payment from the Borrower or the Co-Debtor of its refinancing costs plus
(except in the case of nonpayment of interest) the Margin, but as a minimum the
payment of delay interest in the amount of the interest rate applicable before
the beginning of the delay. These refinancing costs plus (except in the case of
nonpayment of interest) the Margin are due at the end of the period for which
the Bank has obtained refinancing.

 

(2)   The Borrower must, in addition, assume liability upon request by the Agent
for any material damage the Bank suffers as a result of the fact that any
amounts payable according to this Contract (including interest) are not paid
when due or Draws are not disbursed because not all disbursement preconditions
have been met.

 

§ 13 - PAYMENTS BY THE BORROWER

 

(1)   All payments by the Borrower are payable net on the due date, without
being requested, with no deduction for taxes or similar deductions of any type.
Payment commitments of the Borrower in connection with this Contract are
considered to be fulfilled with debt-free effect (with respect to all
(creditors)) only if and to the extent the amounts involved have been actually
paid and credited without reservation to the account specified in each case by
the Agent.

 

(2)   The Borrower does not have the right to offset amounts owed to it against
claims by the Agent or the Bank arising from this Contract or to assert a
withholding right unless the counterclaim is undisputed or has been legally
determined.

 

(3)   If the Borrower should pay amounts that are insufficient to fulfill debts
due under this Contract, the Agent will apply these payments in the following
order to the debts due under this Contract corresponding to the quotas of the
Banks:

 

  (a)   first – to fees, commissions, costs and other expenses of the Agent;

 

  (b)   second – to interest payments due and not made;

 

23



--------------------------------------------------------------------------------

  (c)   third – to outstanding Draws; and

 

  (d)   fourth – to all further debts due.

 

§ 14 – BALANCE SETTLEMENT

 

The Borrower will, if possible, use the Banks evenly in proportion to their
credit ratios. In case of the cancellation of all or part of the Credit, a
balance compensation will be completed between the Banks in proportion to their
credit quotas according to Annex I. The surety pool agreement to be executed
separately will regulate the details.

 

§ 15 - COMMISSIONS

 

The Borrower commits itself to pay to the Agent the Commissions specified in the
Mandate Agreement of October 23, 2002 at the times stated therein.

 

The Borrower further agrees to pay to the Banks a Readiness Commission on the
unused and un-cancelled part . The Readiness Commission is to be paid in EUROS
at the end of the month. It is calculated on a daily basis based on the number
of actual days expired and a 360-day year.

 

§ 16 – REIMBURSEMENT OF COSTS

 

(1)   The Borrower will, upon request, reimburse Deutsche Bank AG all documented
reasonable and necessary expenses that Deutsche Bank AG incurs in connection
with the syndication of this Credit and the preparation, negotiation,
documentation and execution of this Contract.

 

(2)   The Borrower will reimburse the Agent and the Banks on demand all
documented reasonable and necessary expenses in connection with the court or
out-of-court defense or prosecution of existing rights against it.

 

24



--------------------------------------------------------------------------------

§ 17 – CONFIDENTIALITY

 

The Agent and the Banks commit themselves to the Borrower, to maintain strict
confidentiality and silence concerning all confidential information concerning
the Borrower, the Co-Debtor and other companies of the Lydall Group obtained in
connection with these Financing Documents and to make this information
inaccessible to a third party outside the consortium of each Bank, unless a
revelation is required by law, by action of authorities or on the basis of a
court order or if information is divulged to third parties of whom
confidentiality is required by civil law.

 

Confidential information in the sense of this provision is such information that
is not publicly known or accessible (with the exception of such information that
has become publicly known or accessible due to a violation of this § 17).

 

§ 18 – THE AGENT AND THE BANKS

 

(1)   The Banks hereby empower the Agent to take all legal actions provided in
the Financing Documents. The Agent has, with respect to the Banks, no other
commitments than those that it has expressly assumed in the Financing Documents.
Paragraph (4) is unaffected. The Agent is released from the limitations of § 181
of the Civil Law Book.

 

(2)   The Agent assumes, with respect to the Banks, no liability for the legal
validity, effectiveness and enforceability of the Financing Documents, for the
correctness of the certifications and assurances of the Borrower and of the
Co-Debtor in connection with this Contract, for the correctness, completeness
and suitability of the documents submitted by the Borrower in accordance with
this Contract, to the Agent or the Banks and other notifications as well as for
the good faith of the Borrower, the Co-Debtor or other companies of the Lydall
Group.

 

Similarly, the Agent has no liability to the Banks for actions or omissions of
its employees or departments, except in the case of gross negligence or
intentional actions.

 

25



--------------------------------------------------------------------------------

Each Bank assures the Agent and the other Banks that it has examined the
Financing Documents on its own responsibility, reached its own credit decision
and remains responsible for their further examination. With the exception of
cases expressly provided herein, the Agent is not required to give the Banks,
during the life of this Contract or the development of the credit relationship,
credit information concerning the Borrower, the Co-Debtor or any other company
of the Lydall Group that it has not received on the basis of this agreement. The
Agent may, without limitation, receive deposits from the Borrower, grant credit
to the Borrower or carry out other banking business with the Borrower.

 

(3)   The Banks will hold the Agent harmless corresponding to their share of the
outstanding Draws or, if no Draw is outstanding, of the Credit Granted, for the
costs, expenses (with the exception of normal administrative costs) and damages
which the Agent suffers in the exercise of its rights and fulfillment of its
duties arising from the Financing Documents (to the extent that these are not
reimbursed by a Borrower), unless the Agent in the exercise of these rights and
fulfillment of these duties has not applied the care it applies in its own
affairs. Claims by the Banks against the Borrower remain unaffected.

 

(4)   In the relationship with the Banks, the Agent has the right not to
exercise rights or not to perform tasks that are assigned to it in this Contract
or that are necessarily connected to such rights or tasks if it has received no
instructions from the Banks or the Majority Banks as to whether and how such a
right is to be exercised or such a task is to be performed. Unless otherwise
provided in this Contract, the Agent will act in accordance with the
instructions received from the Majority Banks, which are binding for all Banks.
If the Agent has been instructed correspondingly by the Majority Banks, it will
not exercise rights or perform tasks that are assigned to it in this Contract.

 

Instructions from the Banks or Majority Banks to undertake legal enforcement
measures need not be followed by the Agent, unless it is released to its own
satisfaction from the costs and expenses (including court and attorneys’ costs),
which might arise in connection with such legal enforcement measures. The Agent

 

26



--------------------------------------------------------------------------------

will not undertake legal enforcement measures in the name of the Bank without
its consent.

 

(5)   In the exercise and performance of its rights and duties under this
Contract, the Agent will use, with respect to the Banks, the care that it uses
in its own affairs. In relation to the Banks, the Agent has the right to trust
all notifications that it considers genuine and in its opinion come from the
person who is designated in such a notification as the originator. The Agent has
the right to obtain opinions and information from attorneys, auditors and
similar professional counselors that appear to be necessary or appropriate and
to trust in these opinions and information.

 

(6)   The Agent will acknowledge, without delay, receipt of the documents listed
in § 10 (1), (2) and (6) of this Contract and forward to the Banks copies of all
documents it receives from the Borrower under this Contract in its capacity as
Agent, especially in accordance with § 10, as well as informing the Banks
without delay of the content of other notifications of the Borrower directed to
it in its capacity as Agent (with the exception of purely administrative
notifications that do not affect the rights and duties of the banks).

 

Similarly, the Agent will forward any notifications or questions of the Banks to
the Borrower, which are made under this agreement without delay.

 

(7)   The Agent will inform the Banks of the existence of a Cancellation
Situation, if and as soon as it has gained knowledge thereof in its function as
Agent from a Bank or has actually gained knowledge of a Cancellation Situation
in accordance with § 11 (i).

 

§ 19 – ASSIGNMENTS/TRANSFERS

 

The Borrower cannot assign or transfer its rights and duties arising from this
Contract, either entirely or in part.

 

27



--------------------------------------------------------------------------------

§ 20 - NOTIFICATIONS

 

(1)   All notifications under this Contract must, unless otherwise stipulated in
this Contract, be made by letter, by Fax or by e-mail (with confirmation by
subsequent letter, the lack of which does not affect the effectiveness of the
notification).

 

(2)   All notifications to the Borrower are to be directed to the following
address of the Borrower:

 

Lydall Gerhardi GmbH & Co. KG

Auf der Koppel 9

D – 58540 Meinerzhagen

Telephone: [+49] 2354 / 709-0

Fax: [+ 49] 2354 / 709-116

 

or to another address, of which the Borrower has notified the Agent in good
time.

 

(3)   All notifications to the Agent are to be directed to the following
address:

 

Deutsche Bank AG

Hagen Branch

Bahnhofstrasse 1-3

D – 58095 Hagen

Telephone: [+49] 2331 / 394-163

Fax: [+49] 2331 / 394-160

 

§ 21 – CONTRACTUAL AMENDMENTS

 

(1)   The Agent has the right, subject to the provisions of the following
clauses, with the prior consent of the Majority Banks, to waive rights of the
Banks or of the Agent under this Contract or to agree with the Borrower to
amendments of this Contract. Waivers or amendments,

 

28



--------------------------------------------------------------------------------

  (a)   which lead to an increase in credit funds approved or to a reduction of
the repayment, interest or commission amounts to be paid, by the Borrower

 

  (b)   whose purpose is to grant deferments of payment or the extension of the
payment periods concerning amounts to be paid by the Borrower or an extension of
a Draw Period,

 

  (c)   which refer to a clause that expressly provides for the consent of all
Banks, and which lead to a cancellation of this consent requirement, or

 

  (d)   which refer to the definition of the “Majority Banks”, § 2, § 3 (2), §
13, § 14, § 19 (1) as well as this § 21,

 

require the consent of all Banks.

 

Waivers of rights of the Agent and contractual amendments that affect the rights
and duties of the Agent and/or the Mandated Arrangers require the consent of the
Agent and, if appropriate, of the Mandated Arrangers.

 

(2)   Amendments to this Credit Contract, including this written form clause,
must be in written form.

 

§ 22 - MISCELLANEOUS

 

(1)   The general business conditions of the Agent, which are attached as Annex
VI to this Contract and which are an integral part of this Contract, shall apply
as a supplement.

 

(2)   If individual provisions of this Contract should be or become legally
ineffective or impracticable, entirely or in part, then the remaining provisions
are not affected thereby. The parties agree to replace an ineffective or
impracticable provision with such an effective or practicable provision that
comes as close as possible to the economic purpose of the ineffective or
impracticable provision. This applies correspondingly to loopholes.

 

29



--------------------------------------------------------------------------------

(3)   The delay or (even partial) failure to exercise rights does not constitute
a waiver of such rights and will not lead to a forfeiture of these rights.

 

(4)   Annexes I - VI are an integral part of this Contract.

 

§ 23 – APPLICABLE LAW AND COURT JURISDICTION

 

(1)   This Contract and all rights and duties arising therefrom will be
determined exclusively according to the laws of the Federal Republic of Germany.

 

(2)   Non-exclusive court jurisdiction is Cologne.

 

The Borrower

 

Lydall Gerhardi GmbH & Co. KG

Auf der Koppel 9

D – 58540 Meinerzhagen

Telephone: [+49] 2354 / 709-0

Fax: [+ 49] 2354 / 709-116

 

/s/ Bertrand Ploquin

--------------------------------------------------------------------------------

    

/s/ Klaus Ritschel

--------------------------------------------------------------------------------

Bertrand Ploquin

    

Klaus Ritschel

 

The Co-Debtor

 

Lydall Deutschland Holding GmbH

Auf der Koppel 9

D – 58540 Meinerzhagen

Telephone: [+49] 2354 / 709-0

Fax: [+ 49] 2354 / 709-116

 

/s/ Raymond S. Grupinski

--------------------------------------------------------------------------------

Raymond S. Grupinski

 

The Agent

 

Deutsche Bank AG

 

30



--------------------------------------------------------------------------------

Hagen Branch

Bahnhofstrasse 1-3

D – 58095 Hagen

Telephone: [+49] 2331 / 394-163

Fax: [+49] 2331 / 394-160

 

/s/ Torben Kahlbaum

--------------------------------------------------------------------------------

Torben Kahlbaum

 

The Banks

 

Deutsche Bank AG

Hagen Branch

Bahnhofstrasse 1-3

D – 58095 Hagen

Telephone [+49] 2331 / 394-163

Fax: [+49] 2331 / 394-160

 

/s/ Torben Kahlbaum

--------------------------------------------------------------------------------

Torben Kahlbaum

 

Volksbank Meinerzhagen eG

Hauptstraße 12

58540 Meinerzhagen

Telephone (+49) 2354 / 916-190

Fax: (+49) 2354 / 916-188

 

/s/ Roland Krebs

--------------------------------------------------------------------------------

Roland Krebs

 

31



--------------------------------------------------------------------------------

ANNEX I

 

The Banks

 

Bank

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

Deutsche Bank AG.

   EUR 3,000,000.00

Volksbank Meinerzhagen eG

   EUR 3,000,000.00

 

32



--------------------------------------------------------------------------------

ANNEX II

 

To:

 

1.  Deutsche Bank AG

Hagen Branch

Bahnhofstrasse 1-3

 

D – 58095 Hagen

 

GUARANTEE

 

Under an agreement dated … (as the same may be amended from time to time, the
“Agreement”), with which we are familiar, you have agreed, subject to certain
terms and conditions, to make available credit facilities or other financial
accommodation to Lydall Gerhardi GmbH & Co. KG, Auf der Koppel 9, 58540
Meinerzhagen, Germany, (the “Borrower”) up to the amount of 6.000.000,— Euro
against our first demand guarantee. Accordingly, we issue this Guarantee in
order to ensure that you shall receive payment of all amounts expressed to be
payable by the Borrower under the Agreement (the “Indebtedness”) in the currency
and at the place provided therein at its stated or accelerated maturity, net of
any deduction or withholding whatsoever and irrespective of the factual or legal
circumstances and motives by reason of which the Borrower may fail to pay the
Indebtedness.

 

1. Guarantee and Guaranteed Amount

 

We hereby irrevocably and unconditionally guarantee the payment to you, in Hagen
and in effective EURO, of the Indebtedness up to 6.000.000,— Euro (six million).
In addition to such amount, we hereby irrevocably and unconditionally guarantee
the payment to you of such further amounts as correspond to interest, cost,
expenses, fees and all other amounts expressed to be payable by the Borrower
under the Agreement. Payment hereunder will be made net of any deduction or
withholding whatsoever.

 

2. Payment upon First Demand

 

We shall effect payment hereunder immediately upon your first demand and
confirmation in writing or by teletransmission that the amount claimed from us
equals the Indebtedness (or part thereof) which the Borrower has not paid when
due and under the condition that the Borrower is in arrears with his payments
for 10 days.

 

3. Primary, Independent Obligation

 

This Guarantee constitutes our primary and independent obligation to make
payment to you in accordance with the terms hereof, under any and all
circumstances, regardless of the validity, legality or enforceability of the
Agreement and irrespective of all objections, exceptions or defences from the
Borrower or third parties.

 

4. Guarantee for Payment

 

You shall not be required first to claim payment from, to proceed against, or
enforce any claims on or security given by, the Borrower or any other person
before making demand from us hereunder.

 

33



--------------------------------------------------------------------------------

5. Exclusion of Specific Defences

 

This Guarantee and our obligations hereunder shall not be contingent upon the
legal relationship between you and the Borrower and shall be independent of any
enforceable notwithstanding (a) any defect in any provision of the Agreement,
(b) any absence or insufficiency of corporate resolutions relating to the
Indebtedness, (c) any inadequate representation of the Borrower, (d) any absence
of licences or other authorisations or any factual or legal restrictions or
limitations existing or introduced in the country of the Borrower, (e) any
agreement made between you and the Borrower concerning the Indebtedness,
including any extension of the term of payment and any rescheduling or
restructuring of the Indebtedness, whether or not we shall have given our
consent thereto, (f) the taking, existence, variation or release of any other
collateral provided to you for the Indebtedness, and your legal relationship
with any provider of such other collateral, (g) any right of the Borrower to
rescind the Agreement, and (h) any right that you may have to set-off the
Indebtedness against a counterclaim of the Borrower.

 

6. Taxes

 

Any amount payable by us hereunder will be paid free and clear of and without
deduction of any withholding taxes. Withholding taxes are taxes, duties or
governmental charges of any kind whatsoever which are imposed or levied in, by
or on behalf of the country in which we are/or the Borrower is situated, and
which are deducted from any payment hereunder and/or under the Agreement. If the
deduction of withholding taxes is required by law, then we shall pay such
additional amounts as may be necessary in order that the net amounts received by
you after such deduction shall equal the amount that would have been receivable
had no such deduction been required.

 

7. Currency Indemnity

 

Payments made by us to you pursuant to a judgement or order of a court or
tribunal in a currency other than that of the Guarantee (the “Guarantee
Currency”) shall constitute a discharge of our obligation hereunder only to the
extent of the amount of the Guarantee Currency that you, immediately after
receipt of such payment in such other currency, would be able to purchase with
the amount so received on a recognised foreign exchange market. If the amount so
received should be less than the amount due in the Guarantee Currency under this
Guarantee, then as a separate and independent obligation, which gives rise to a
separate cause of action, we are obliged to pay the difference.

 

8. Limitation of Subrogation

 

So long as any sum remains payable under the Agreement, we undertake not to
assert any claim we may have against the Borrower by reason of the performance
of our obligations under this Guarantee, whether on contractual grounds or on
any other legal basis, until all amounts payable to you under the Agreement have
been fully and irrevocably received or recovered. Any amount received or
recovered by us from the Borrower shall be held in trust for and immediately
paid to you. If we make any payment to you hereunder, we shall only be
subrogated in your rights against the Borrower once all amounts payable to you
under the Agreement have been fully and irrevocably received or recovered by
you.

 

9. Dissolution/Change of Structure

 

The obligations under this Guarantee shall remain in force notwithstanding any
dissolution or change in the structure or legal form of the Borrower.

 

10. Restructuring

 

You shall without our consent be entitled to reschedule or restructure
principal, interest and other amounts payable under the Agreement, to release
the Borrower from its obligations and/or to accept a new debtor if, for reasons
which you deem important, you or other companies of the Deutsche Bank group and
/ or the ..........agree to similar measures also with respect to you or their
other credits extended to entities in the country of the Borrower. Our liability
under this Guarantee shall not be affected by such measures, and we undertake to
pay to you upon first demand, in accordance with the terms hereof, all such
amounts in full and at such time as they would have become due and payable had
the Agreement and the Indebtedness remained effective and unaltered. Our consent
to the terms and documentation of such rescheduling, restructuring, release or
debt assumption shall not be required.

 

34



--------------------------------------------------------------------------------

11. New Money

 

Should you agree, in connection with a debt restructuring or in order to avoid
such restructuring, to extend new credits (“New Money”) to the Borrower or other
entities in the country of the Borrower and should your participation in such
New Money be calculated on the basis of credits extended by you and/or other
companies of the Deutsche Bank group and/or the .................to the Borrower
or such other entities, we hereby irrevocably and unconditionally guarantee, in
accordance with the terms hereof, that portion of the claims for principal,
interest, cost, expenses, fees and other amounts payable in respect of the New
Money by which your participation in the New Money is increased by virtue of the
Indebtedness, regardless of whether you are legally obliged to take part in the
restructuring of the New Money. Our consent to the terms and documentation of
the New Money shall not be required.

 

12. Miscellaneous

 

We represent and warrant that this Guarantee is binding, valid and enforceable
against us in accordance with its terms. We waive any express acceptance of this
Guarantee by you. We confirm that we have taken, and will continue to take, all
necessary steps to ensure that any amount claimed by you from us hereunder can
be transferred to you immediately, free of any deduction, cost or charges
whatsoever. We waive any right to require information from you in respect of the
Agreement and the Indebtedness.

 

13. Term

 

This Guarantee is effective as of its date of issuance and shall expire once all
amounts expressed to be payable by the Borrower to you under the Agreement have
been fully and irrevocably received by you. However, should you thereafter
become liable to return monies received in payment of the Indebtedness as a
result of any bankruptcy, composition or similar proceedings affecting the
Borrower, this Guarantee shall be reinstated and become effective again
notwithstanding such expiration.

 

14. Partial Invalidity

 

Should any provision of this Guarantee be unenforceable or invalid, the other
provisions hereof shall remain in force.

 

15. Applicable Law, Jurisdiction

 

This Guarantee and all rights and obligations arising hereunder shall in all
respects be governed by German law. We hereby submit to the jurisdiction of the
competent courts of Cologne, Germany, and, at your option, of the competent
courts of our domicile. We hereby irrevocably appoint <name of guarantor´s
process agent with domicile at the place of the stated jurisdiction> as our
agent for service of process or other legal summons in connection with any
action or proceedings in Germany arising under this Guarantee.

 

Manchester, Ct., (date)

Guarantor:

Lydall Inc.

 

/s/ David Freeman

--------------------------------------------------------------------------------

David Freeman

(Company and legally binding signature)

 

35



--------------------------------------------------------------------------------

ANNEX III

 

Surety Pool Agreement

 

Surety Pool Agreement

 

Between

 

1.   Deutsche Bank AG, Hagen Branch,

Bahnhofstrasse 1-3, 58095 Hagen,

 

- hereinafter also called “Pool Leader”

 

2.   Volksbank Meinerzhagen eG

Hauptstraße 12, 58540 Meinerzhagen

 

- hereinafter called “Banks” as a group or each of them called

“Bank”– as a civil law company and the company

 

Lydall Gerhardi GmbH & Co. KG

Auf der Koppel 9, 58540 Meinerzhagen

 

- hereinafter called the “Firm”–

 

as well as the firms

 

  1.)   Lydall Holding Deutschland GmbH

Auf der Koppel 9, 58540 Meinerzhagen

 

  2.)   Lydall Inc.

Manchester, Connecticut, USA

 

- hereinafter called “the Third Party Surety Providers” as a group and

each of them called “a Third Party Surety Provider”–

 

the following Agreement is reached:

 

§ 1 Credits

 

(1)   The Banks have a business relationship with the Firm and have granted to
it, upon execution of this Agreement, on the basis of the Consortium Credit
Agreement of              under              with joint and several liability of
the Firm Lydall Holding Deutschland GmbH, the credit lines listed below:

 

Cash credits (Current Account Credit)

--------------------------------------------------------------------------------

   

1. Deutsche Bank AG

  €3,000,000.00

2. Volksbank Meinerzhagen eG

  €3,000,000.00    

--------------------------------------------------------------------------------

    €6,000,000.00

 

36



--------------------------------------------------------------------------------

(2)   To the extent that the credit agreements so provide, the cash credits in
accordance with Paragraph (1) B) can also be used as surety, discount and
acceptance credit, as well as for derivative business/Swaps.

 

(3)   The Firm can control credit lines and credits independently. Each bank is
solely and directly entitled to the claims arising from the credits awarded to
it.

 

(4)   The Banks agree with each other to maintain the credit lines in accordance
with Paragraph (1) for the duration of this Agreement and to undertake
reductions or deletions only by common agreement. This does not apply to credits
granted outside the Pool.

 

§ 2 Sureties

 

(1)   The Firm has provided the following sureties to the Pool Leader:

 

  a)   Surety transfer of all current and future commercial and technical
operating and business equipment in accordance with the Space Surety Transfer
Agreement of 11/24/1999;

 

  b)   A land charge of DM 11,000,000.00 on the operating building at 58540
Meinerzhagen, Auf der Koppel 9, registered at the District Court of Meinerzhagen
in the Land Registry of Meinerzhagen, Page 2918, No. 2.

 

(2)   The Third Party Surety Providers have provided to the Pool Leader the
following sureties or will provide the sureties listed without delay:

 

  a)   Credit surety guarantee of €6,000,000.00 of

of the Third Party Surety Provider: Lydall Inc.;

 

  b)   Declaration of abandonment of loan and subordination of loans with
respect to the shareholders’ loan to Lydall Holding Deutschland GmbH according
to the declaration of

of the Third Party Surety Provider: Lydall Inc.;

 

  c)   Declaration of abandonment of loan and subordination of loans with
respect to the shareholders’ loan to Lydall Gerhardi GmbH & o. KG according to
the declaration of

of the Third Party Surety Provider: Lydall Holding Deutschland GmbH.

 

§ 3 Purpose of the Surety

 

(1)   The sureties included in this Pool Agreement of the Firm and of Third
Party Surety Providers serve to secure all existing future and conditional
claims to which the Banks are entitled – with all their domestic and foreign
offices – from the granting of credits in accordance with § 1 (1) and (2)
against the Firm.

 

37



--------------------------------------------------------------------------------

(2)   The Surety Purpose Agreements contained in the individual Surety
Agreements are amended and supplemented for the duration of the Pool Agreement
by the above Agreements.

 

§ 4 Return Transfer / Release of Surety

 

(1)   After the satisfaction of all claims is secured in accordance with § 3,
the Banks must transfer back to the Firm or to the appropriate Third Party
Surety Provider the sureties included in this Pool Agreement, to the extent that
advantage has not been taken of them. This shall not apply if the Banks are
committed to transfer surety or any over-payment to a third party (e.g., a
guarantor who has satisfied one or more Banks).

 

(2)   The Banks are required, upon demand a priori to release the Pool Sureties
entirely or in part, at their option, when and to the extent that the realizable
value of the Pool Sureties exceed, not just temporarily, 110% of the claims
according to § 3. To the extent that the Banks are subjected to the value added
tax on the sale, this percentage rate will be increased by the legal value added
tax rate. The realizable value of the sureties is determined according to the
rules of the individual Surety Agreements or, if no express agreement is reached
covering this, from the type of surety in each case.

 

(3)   The arrangements included in the original Surety Agreements concerning
limits of coverage and release requirements are amended and supplemented by the
above agreements for the duration of this Pool Agreement.

 

§ 5 Fiduciary Relationship / Surety Administration

 

(1)   The Pool Leader will administer the sureties covered in this Agreement
simultaneously for the other Banks in a fiduciary capacity.

 

(2)   The Pool Leader will send the other Banks, upon demand, copies of the
Agreements of the sureties held by it for their own auditing. The other Bank
will, without delay, make any objections to the Pool Leader, so that a mutually
acceptable agreement can be reached among the Banks.

 

(3)   The Banks also authorize the Pool Leader to issue and accept all necessary
declarations and to undertake all necessary or useful actions for the providing,
administration and sale of the sureties. The Pool Leader is released from the
limitations of § 181 BGB for all measures taken by it on the basis of this
Agreement.

 

(4)   The total or partial release of sureties requires the consent of all
Banks. In connection with a release requirement in accordance with § 4 (2), this
consent is necessary only for the selection of the sureties to be released.

 

(5)   The Pool Leader will transfer the surety administration to another
fiduciary only with the consent of the other Banks. In each case, the fiduciary
is released from the limitations of § 181 BGB.

 

(6)   To the extent that sureties are held by a Bank other than the Pool Leader,
the above agreements apply correspondingly. In addition, the Pool Leader has the
right, but not the duty, to undertake the monitoring and administration rights
arising from the Surety Agreements in its own name.

 

38



--------------------------------------------------------------------------------

§ 6 Sale

 

(1)   The Pool Leader will sell the sureties named in § 2 in its own name but
for the account of the Banks. To the extent that sureties are not held by the
Pool Leader, these are to be sold in concert with the Pool Leader by the Bank in
question in its own name, but for the account of the Banks.

 

(2)   Concerning the question of whether or when sureties are to be sold, the
Banks will decide by common agreement among themselves. In urgent cases, the
Pool Leader alone will make this decision, according to its own duty-bound
judgment; in this case, the Pool Leader will notify the other Banks without
delay of the measures taken.

 

(3)   The Pool Leader and the Banks will comply with the preconditions for sale
contained in the individual Surety Agreements and in the Consortium Credit
Agreement.

 

§ 7 Balance Equalization

 

(1)   To the extent possible, the Firm will use the Banks equally with respect
to the credit lines mentioned in § 1 (1).

 

(2)   The Banks agree, in an irrevocable order to the Firm and also among
themselves, in case of sale in accordance with § 6 or at any time upon demand by
one Bank, to bring their credit receivables not exceeding the credit lines
according to § 1 (1), through corresponding transfers, to a condition such that
there comes into existence for all Banks a credit utilization according to the
ratio of the stated cash credit lines. In this connection, the individual Banks
must first offset any credits in non-appropriated accounts with their credit
receivables which move in connection with the cash credit lines mentioned in § 1
(1).

 

Charges arising from debit notes and returned checks to be accepted are to be
added to the receivables to be considered in connection with the equalization of
balances. This shall not apply if and to the extent that the cash credit line
mentioned in § 1 (1) is exceeded.

 

(3)   To the extent that a mixed cash line is granted, exchange discounts
credited to it will be taken into account during the balance equalization only
when a deficiency is determined. Letters of Credit and sureties, to the extent
that payment is made under them. [sic]

 

Claims from derivatives/Swaps concluded as credits to the cash credit lines in
accordance with § 1 (1) will be included in the balance equalization when a
liquidation of the transaction in question has occurred. For the liquidation,
the following is agreed:

 

The Banks commit themselves, in an irrevocable order of each Firm, to cancel and
liquidate derivative transactions/Swaps that are still open, in case of sale in
accordance with § 6. The liquidation must take place at the latest two days
after a case of sale in accordance with § 6 arises. The profits or losses
resulting from the liquidation transaction are to be included in the balance
equalization, to the extent that the cash credit lines mentioned in § 1 (1) are
not exceeded.

 

(4)  

The reference date for the balance equalization is the date on which a decision
is made for the initiation of sale measures in accordance with § 6 (2) Clause 1
or, in

 

39



--------------------------------------------------------------------------------

 

urgent cases, the earliest receipt of notification by the Pool Leader concerning
the initiation of sales measures in accordance with § 6 (2) Clause 2 at one of
the other Banks or the written demand to the Pool Leader that a balance
equalization be carried out. To the extent that the demand for a balance
equalization is made by the Pool Leader, then the reference date will be the
earliest receipt of a corresponding letter at one of the other Banks.

 

(5)   If, after a balance equalization is carried out, the calculation basis
changes (e.g., through the offset of credits or payments from guarantees), the
balances will be re-equalized.

 

(6)   If a balance equalization cannot be undertaken for legal reasons that are
effective against the Firm or third parties, the Banks are required to obtain a
corresponding result in their internal relationship.

 

§ 8 Distribution of Receipts

 

(1)   The receipts from the sale of the sureties is to be applied according to
the following ranking order:

 

  a)   to pay off costs, any taxes and other expenses, which arise through the
administration of the sureties, as well as the compensation to the Pool Leader
(§9) and to the fees, commissions, easts [sic]1, and other expenses of the Pool
Leader in its capacity as Agent in connection with the Consortium Credit
Agreement.

 

  b)   for settlement of the amounts owed to the Banks from interest owed that
is due or not paid, which are the result of the credits in accordance with § 1
(1) and indeed of the same rank as the credit used resulting from the interest
owed;

 

  c)   for the settlement of amounts owed to the Banks from the credit granted
in accordance with § 1 (1) and indeed of the same rank as the credit used after
the balance equalization in accordance with § 7, where only those amounts owed
are to be taken as a basis for calculation of the distribution key, which do not
exceed the credit lines mentioned in § 1 (1).

 

(2)   Discount credits are deemed to have been used only if a deficiency is
determined; guarantees, acceptance credits and Letters of Credit, to the extent
that payment has been made under them. Claims from derivative transactions/Swaps
are included if a liquidation of each transaction has been completed in
accordance with § 7.

 

(3)   If the amount of the monies owed that is to be taken into account has not
yet been determined at the time of distribution of the receipts, then they will
at first not be taken into account in the determination of the ratio of
participation in the receipts from the sale. Only when these amounts have
definitively been determined will there be a conclusive calculation of the ratio
of participation. The changes arising from this or from further balance
equalizations performed according to § 7 (5) in the receipts to be distributed
to the individual parties to the Agreement are to be equalized among themselves
– even where payments have already been made.

 

(4)   The Banks have the right to change the above-mentioned distribution key at
any time.

 

--------------------------------------------------------------------------------

1   Translator’s Note: Should probably be “costs”

 

40



--------------------------------------------------------------------------------

(5)   Any receipts no longer needed are to be paid to the firm or to the Third
Party Surety Providers in each case, unless the Banks are required to transfer
these receipts to a third party who has satisfied one or more Banks (e.g., a
guarantor).

 

§ 9 Costs

 

(1)   All costs and taxes incurred by the Pool Leader or any Bank holding a
surety under this Surety Pool Agreement, especially in connection with the
administration and with any sale of the sureties, are for the account of the
Firm. In addition, the Pool Leader will receive a one-time compensation of EUR
9,000.00 for the issuance of this Agreement, which is due upon execution of the
Agreement.

 

(2)   To the extent that the costs and taxes or compensation are not paid by the
Firm, they will be the responsibility of the Banks in proportion to the credit
lines mentioned in § 1 (1).

 

§ 10 Notifications

 

(1)   The Pool Leader will notify the other Banks according to its duty-bound
judgment concerning the status of the activities. The Banks will make available
the information necessary for this purpose.

 

(2)   The Banks will keep each other informed, if facts become known that might
later endanger the repayment of the credits mentioned in § 1.

 

(3)   Each Bank is required, upon demand by the other Banks, to provide
information to the other Banks concerning the amounts owed them by the Firm and
the sureties, to the extent that these involve this Agreement and its
implementation.

 

(4)   The Firm and the Third Party Surety Providers release the Banks from
banking secrecy requirements to this extent.

 

§ 11 Scheduling and Cancellation

 

(1)   This Pool Agreement is made for a indefinite time.

 

(2)   Each Bank has the right to cancel the Agreement, complying with a notice
period of three months, at the end of a calendar quarter, where the determining
factor for meeting the notice period is the receipt of the cancellation notice
by the Pool Leader. If the Pool Leader cancels it, then the determining factor
for meeting the notice period is the earliest receipt of the cancellation letter
by one of the other banks. When the cancellation takes effect, the Bank involved
exits the Pool Agreement. The Agreement will be continued among the other Banks.

 

(3)   In case of cancellation according to Paragraph 2, the distribution of the
sureties is reserved for special agreements among the Banks. The Firm and every
Third Party Surety Provider are required to cooperate in such a transfer of
sureties, to the extent that this is necessary. Upon demand to be made without
delay by even one of the Banks, at the time of departure of the canceling Bank,
a balance equalization is to be carried out corresponding to the agreement in §
7, including the participation of the canceling Bank.

 

41



--------------------------------------------------------------------------------

(4)   The Firm and the Third Party Surety Providers can cancel this Agreement
only when all commitments arising from the credits mentioned in § 1 have been
met.

 

§ 12 Place of Fulfillment, Court Jurisdiction and Applicable Law

 

(1)   Hagen is agreed as the place of fulfillment and court jurisdiction for all
commitments arising from this Agreement.

 

(2)   This Agreement is subject to the law of the Federal Republic of Germany.

 

§ 13 Amendments and Supplements to the Agreement

 

Amendments and supplements to this Agreement must be in writing in order to be
effective. The same applies to the waiving of this form requirement. No
subsidiary agreements are made.

 

§ 14 Salvation Clause

 

If one or more provisions of this Agreement should be shown to be not legally
effective or not performable, the efficacy of the other provisions is not
affected thereby. The parties to the Agreement will replace any invalid or
unperformable provisions by an agreement that corresponds to what was
economically preferred and that is similar to the content of the provisions to
be replaced. This applies correspondingly if loopholes requiring a supplement
arise.

 

   

/s/ Torben Kahlbaum

--------------------------------------------------------------------------------

Hagen, on

 

Torben Kahlbaum

   

Deutsche Bank AG

   

Hagen Branch

   

/s/ Roland Krebs

--------------------------------------------------------------------------------

Meinerzhagen, on

 

Roland Krebs

   

Volksbank Meinerzhagen eG

   

/s/ Bertrand Ploquin

--------------------------------------------------------------------------------

   

/s/ Klaus Ritschel

--------------------------------------------------------------------------------

   

Bertrand Ploquin

   

Klaus Ritschel

Meinerzhagen, on

 

Lydall Gerhardi

   

GmbH & Co. KG

 

We assume all commitments of this contract that affect us, especially the
agreements in the §§ 3 (Purpose of Collateral), 7 (Balance Compensation), 9
(Costs) and 10 (Notifications). In other respects, we agree to the contract.

 

   

/s/ Raymond S. Grupinski

--------------------------------------------------------------------------------

Meinerzhagen, on

 

Lydall Holding

   

Deutschland GmbH

   

/s/ David Freeman

--------------------------------------------------------------------------------

Manchester, on

 

Lydall Inc.

 

42



--------------------------------------------------------------------------------

ANNEX IV

 

Declaration of Reduction in Rank and Non-Assertion of Claims

 

1.   Deutsche Bank Aktiengesellschaft

 

2.   Volksbank Meinerzhagen eG

Hauptstraße 12, 58540 Meinerzhagen

 

- hereinafter called the “Banks” -

 

versus

 

The Company Lydall Deutschland Holding GmbH, Auf der Koppel 9, 58540
Meinerzhagen

 

- hereinafter called the “Holding company –

 

We, Lydall Inc., One Colonial Road, Manchester, Connecticut, USA

 

are entitled to, according to the Balance Sheet as at 12/31/2001, claims from
loans in the amount of Euros 26,407,000 plus interest. These claims against the
Holding Company may increase further.

 

As a creditor of the Holding Company, we hereby place ourselves, together with
our above-mentioned current and future claims and all rights associated
therewith, behind all existing future and conditional claims of the Banks,
together with those of all their domestic and foreign subsidiaries, against the
Holding Company arising from the banking relationship, regardless of what legal
form the Holding Company currently has and who its current owners are.

 

As long as the Banks are not fully satisfied with respect to the above-mentioned
claims, we commit ourselves to leave our assets as described above in the
Holding Company, not to dispose of our claims against the Holding Company
without the prior consent of the Banks, especially not to call them in, not to
waive them, not to have them collateralized, and not to assign them to a third
party, pledge them, offset and also not to assume a lesser rank with these
claims behind the claims of another creditor of the Holding Company.

 

At the same time, we assure that we have made no previous commitments concerning
the claims, so that no third party rights with respect to the claims exist.

 

To the benefit of the Holding Company, it is hereby agreed that our claims are
postponed until the banks have declared in writing this postponement agreement
with respect to the Holding Company to be completed or cancelled in its
entirety.

 

The Banks have, however, declared that they are in agreement – until the
cancellation at any time – that we may at any time dispose of the
above-mentioned claims without the

 

43



--------------------------------------------------------------------------------

prior consent of the Banks, as long as the commercial internal capital in the
Consolidated Balance Sheet of the Holding Company and the Balance Sheet of
Lydall Gerhardi GmbH & Co. KG, 58540 Meinerzhagen, does not fall below 25% of
the current balance sheet total. The commercial capital is determined from the
total of the last-ranked partner’s loans and the internal capital. The internal
capital is determined to be the total of the limited partner or founding
capital, reserves, losses carried forward and the annual surplus/deficit.

 

During the duration of this agreement, we commit ourselves with respect to the
Banks to notify them quickly of any change in our previously used balance sheet
and evaluation methods. In this case, the Banks will have the right to adjust
the above-mentioned balance sheet ratio of 25% to take the changes into account.

 

Upon request by the Banks, we will enforce our claims against the Holding
Company in our own name but for the account of the Banks and to pass on to the
Banks payments we receive therefrom. The Banks have the right to make such a
request if the Holding Company is in default with respect to them in the
fulfillment of the above claims, the Holding Company ceases payments or an
insolvency proceeding is undertaken in the courts, the insolvency proceeding is
opened or its opening is declined due to lack of substance.

 

Upon request of the Banks, we will assign our claims to the Banks. The Banks are
entitled to make such a request if our economic conditions threaten to change
for the worse.

 

This agreement will remain in force until it is cancelled in writing by common
agreement. The Banks are required to consent to the cancellation if the Holding
Company has covered all its commitments and will definitively retain all amounts
paid to them.

 

German Law applies.

 

Court jurisdiction is Cologne.

 

Manchester, on

     

/s/ David Freeman

--------------------------------------------------------------------------------

       

David Freeman

       

(Lydall Inc.)

 

44



--------------------------------------------------------------------------------

Accompanying Declaration

 

1.   Deutsche Bank Aktiengesellschaft

 

2.   Volksbank Meinerzhagen eG

Hauptstraße 12, 58540 Meinerzhagen

 

- hereinafter called the “Banks” -

 

Lydall Inc. (Creditor) has provided us with a copy of the Declaration of
Reduction in Rank and Non-Assertion of Claims agreed with the Banks, dated
                    , and asked us to provide the corresponding accompanying
Declaration.

 

This having been stated, we confirm to the Banks that we are in agreement with
the declaration of our creditor, including the agreed postponement. We expressly
assure that we do not collateralize the claims in question from company assets,
will make no payments against the claims to the creditor, its legal successors
or other parties with the right to order them without prior consent of the
Banks, provided the commercial internal capital in the Consolidate Balance Sheet
of the Holding Company and the Balance Sheet of Lydall GmbH & Co. KG, 58540
Meinerzhagen, does not fall below 25% of the current balance sheet total. The
commercial capital is determined from the total of the last-ranked partner’s
loans and the internal capital. The internal capital is determined to be the
total of limited partner or founding capital, reserves, losses carried forward
and the annual surplus/deficit.

 

If necessary, we will raise the objection of the postponement in the case of a
demand for payment. This commitment will remain in effect until the Banks have
declared to us, in writing, that the postponement agreement has been completed
or the rank reduction and non-assertion agreement has been completely cancelled.
Furthermore, we commit ourselves not to offset any of your claims against any
claims we may have against the creditor. This will apply in case of its
insolvency.

 

Meinerzhagen, on

 

Lydall Holding Deutschland GmbH

   

/s/ Raymond S. Grupinski

--------------------------------------------------------------------------------

   

Raymond S. Grupinski

   

(Company name and legally binding signature)

 

45



--------------------------------------------------------------------------------

Declaration of Reduction in Rank and Non-Assertion Claims

 

1.   Deutsche Bank Aktiengesellschaft

 

2.   Volksbank Meinerzhagen eG

Hauptstraße 12, 58540 Meinerzhagen

 

- hereinafter called the “Banks” -

 

versus

 

The Company Lydall Gerhardi GmbH & Co. KG, Auf der Koppel 9, 58540 Meinerzhagen

 

- hereinafter called the “Firm” –

 

We, Lydall Deutschland Holding GmbH, Auf der Koppel 9, 58540 Meinerzhagen

 

are entitled to, according to the Balance Sheet as at 12/31/2001, claims from
loans in the amount of Euros 15,685,000 plus interest. These claims against the
Firm may increase further.

 

As a creditor of the Firm, we hereby place ourselves, together with our
above-mentioned current and future claims and all rights associated therewith,
behind all existing future and conditional claims of the Banks, together with
those of all their domestic and foreign subsidiaries, against the Firm arising
from the banking relationship, regardless of what legal form the Firm currently
has and who its current owners are.

 

As long as the Banks are not fully satisfied with respect to the above-mentioned
claims, we commit ourselves to leave our assets as described above in the Firm,
not to dispose of our claims against the Firm without the prior consent of the
Banks, especially not to call them in, not to waive them, not to have them
collateralized, and not to assign them to a third party, pledge them, offset and
also not to assume a lesser rank with these claims behind the claims of another
creditor of the Firm.

 

At the same time, we assure that we have made no previous commitments concerning
the claims, so that no third party rights with respect to the claims exist.

 

To the benefit of the Firm, it is hereby agreed that our claims are postponed
until the banks have declared in writing this postponement agreement with
respect to the Firm to be completed or cancelled in its entirety.

 

The Banks have, however, declared that they are in agreement – until the
cancellation at any time – that we may at any time dispose of the
above-mentioned claims without the prior consent of the Banks, as long as the
commercial internal capital in the Consolidated Balance Sheet of our Company and
the Balance Sheet of the Firm, does not fall below 25% of the current balance
sheet total. The commercial capital is determined from the total of the
last-ranked partner’s loans and the internal capital. The internal capital is
determined to be the total of the limited partner or founding capital, reserves,
losses carried forward and the annual surplus/deficit.

 

46



--------------------------------------------------------------------------------

During the duration of this agreement, we commit ourselves with respect to the
Banks to notify them quickly of any change in our previously used balance sheet
and evaluation methods. In this case, the Banks will have the right to adjust
the above-mentioned balance sheet ratio of 25% to take the changes into account.

 

Upon request by the Banks, we will enforce our claims against the Firm in our
own name but for the account of the Banks and to pass on to the Banks payments
we receive therefrom. The Banks have the right to make such a request if the
Firm is in default with respect to them in the fulfillment of the above claims,
the Firm ceases payments or an insolvency proceeding is undertaken in the
courts, the insolvency proceeding is opened or its opening is declined due to
lack of substance.

 

Upon request of the Banks, we will assign our claims to the Banks. The Banks are
entitled to make such a request if our economic conditions threaten to change
for the worse.

 

This agreement will remain in force until it is cancelled in writing by common
agreement. The Banks are required to consent to the cancellation if the Firm has
covered all its commitments and will definitively retain all amounts paid to
them.

 

Meinerzhagen, on

     

/s/ Raymond S. Grupinski

--------------------------------------------------------------------------------

           

Raymond S. Grupinski

           

(Lydall Deutschland Holding GmbH)

   

 

47



--------------------------------------------------------------------------------

Accompanying Declaration

 

1.   Deutsche Bank Aktiengesellschaft

 

2.   Volksbank Meinerzhagen eG

Hauptstraße 12, 58540 Meinerzhagen

 

- hereinafter called the “Banks” -

 

Lydall Deutschland Holding GmbH (Creditor) has provided us with a copy of the
Declaration of Reduction in Rank and Non-Assertion of Claims agreed with the
Banks, dated                     , and asked us to provide the corresponding
accompanying Declaration.

 

This having been stated, we confirm to the Banks that we are in agreement with
the declaration of our creditor, including the agreed postponement. We assure
expressly that we do not collateralize the claims in question from company
assets, will make no payments against the claims to the creditor, its legal
successors or other parties with the right to order them without prior consent
of the Banks, provided the commercial internal capital in the Consolidated
Balance Sheet of our Company and the Creditor does not fall below 25% of the
current balance sheet total. The commercial capital is determined from the total
of the last-ranked partner’s loans and the internal capital. The internal
capital is determined to be the total of limited partner or founding capital,
reserves, losses carried forward and the annual surplus/deficit.

 

If necessary, we will raise the objection of the postponement in the case of a
demand for payment. This commitment will remain in effect until the Banks have
declared to us, in writing, that the postponement agreement has been completed
or the rank reduction and non-assertion agreement has been completely cancelled.
Furthermore, we commit ourselves not to offset any of your claims against any
claims we may have against the creditor. This will apply in case of its
insolvency.

 

Meinerzhagen, on

 

Lydall Gerhardi GmbH & Co. KG

       

/s/ Bertrand Ploquin

--------------------------------------------------------------------------------

     

/s/ Klaus Ritschel

--------------------------------------------------------------------------------

   

Bertrand Ploquin

     

Klaus Ritschel

    (Company name and legally binding signature)

 

48



--------------------------------------------------------------------------------

ANNEX V

 

Repayment Plan

 

(Amounts in Euros)

 

Due Date

--------------------------------------------------------------------------------

   Repayment Amount


--------------------------------------------------------------------------------

Sept. 30, 2003

   € 1,156,250

Dec. 31, 2003

   € 1,156,250

Mar. 31, 2004

   € 1,156,250

June 30, 2004

   € 1,156,250

Sept. 1, 2004

   € 750,000

Dec. 1, 2004

   € 750,000

Mar. 1, 2005

   € 750,000

June 1, 2005

   € 750,000

Sept. 1, 2005

   € 750,000

Dec. 1, 2005

   € 750,000

Mar. 1, 2006

   € 750,000

June 1, 2006

   € 750,000

Sept. 1, 2006

   € 750,000

Dec. 1, 2006

   € 750,000

Mar. 1, 2007

   € 750,000

June 1, 2007

   € 750,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   € 13,625,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

49



--------------------------------------------------------------------------------

Annex VI

 

General Business Conditions

 

Basic Rules Governing the Relationship Between the Customer and the Bank

 

1.    Scope of application and amendments of these Business Conditions and the
Special Conditions for particular business relations

 

(1)     Scope of application

The General Business Conditions govern the entire business relationship between
the customer and the bank’s domestic offices (hereinafter referred to as the
“Bank”). In addition, particular business relations (such as securities
transactions, card-based payments, use of checks, savings accounts, credit
transfers) are governed by Special Conditions, which contain deviations from, or
complements to, these General Business Conditions; they are agreed with the
customer when the account is opened or an order is given. If the customer also
maintains business relations with foreign offices, the Bank’s lien (No. 14 of
these Business Conditions) also secures the claims of such foreign offices.

 

(2)     Amendments

Any amendments of these Business Conditions and the Special Conditions will be
notified to the customer in writing. If the customer has agreed to an electronic
communication channel (e.g. home banking) with the Bank within the framework of
the business relationship, the amendments may also be communicated through this
channel if the type of communication allows the customer to store or print out
the amendments in legible form. They shall be deemed to have been approved
unless the customer objects thereto in writing or through the agreed electronic
channel. Upon notification of such amendments, the Bank shall expressly draw the
customer’s attention to this consequence. The customer’s objection must be
dispatched to the Bank within six weeks from the notification of the amendments.

 

2.    Banking secrecy and disclosure of banking affairs

 

(1)     Banking secrecy

The Bank has the duty to maintain secrecy about any customer-related facts and
evaluations of which it may have knowledge (banking secrecy). The Bank may only
disclose information concerning the customer if it is legally required to do so
or if the customer has consented thereto or if the Bank is authorized to
disclose banking affairs.

 

(2)     Disclosure of banking affairs

Any disclosure of details of banking affairs comprises statements and comments
of a general nature concerning the economic status, the creditworthiness and
solvency of the customer; no information will be disclosed as to amounts of
balances of accounts, of savings deposits, of securities deposits or of other
assets entrusted to the Bank or as to amounts drawn under a credit facility.

 

1



--------------------------------------------------------------------------------

(3)     Prerequisites for the disclosure of banking affairs

The Bank is entitled to disclose banking affairs concerning legal entities and
on businesspersons registered in the Commercial Register, provided that the
inquiry relates to their business activities. The Bank does not, however,
disclose any information if it has received instructions to the contrary from
the customer. Details of banking affairs concerning other persons, in particular
private customers and associations, are disclosed by the Bank only if such
persons have expressly agreed thereto, either generally or in an individual
case. Details of banking affairs are disclosed only if the requesting party has
substantiated its justified interest in the information requested and there is
no reason to assume that the disclosure of such information would be contrary to
the customer’s legitimate concerns.

 

(4)     Recipients of disclosed banking affairs

The Bank discloses details of banking affairs only to its own customers as well
as to other credit institutions for their own purposes or those of their
customers.

 

3.    Liability of the Bank; contributory negligence of the customer

 

(1)     Principles of liability

In performing its obligations, the Bank shall be liable for any negligence on
the part of its staff and of those persons whom it may call in for the
performance of its obligations. If the Special Conditions for particular
business relations or other agreements contain provisions inconsistent herewith
such provisions shall prevail. In the event that the customer has contributed to
the occurrence of the loss by any own fault (e.g. by violating the duties to
cooperate as mentioned in No. 11 of these Business Conditions), the principles
of contributory negligence shall determine the extent to which the Bank and the
customer shall have to bear the loss.

 

(2)     Orders passed on to third parties

If the contents of an order are such that the Bank typically entrusts a third
party with its further execution, the Bank performs the order by passing it on
to the third party in its own name (order passed on to a third party). This
applies, for example, to obtaining information on banking affairs from other
credit institutions or to the custody and administration of securities in other
countries. In such cases, the liability of the Bank shall be limited to the
careful selection and instruction of the third party.

 

(3)     Disturbance of business

The Bank shall not be liable for any losses caused by force majeure, riot, war
or natural events or due to other occurrences for which the Bank is not
responsible (e.g. strike, lock-out, traffic hold-ups, administrative acts of
domestic or foreign high authorities).

 

4.    Set-off limitations on the part of the customer

 

The customer may only set off claims against those of the Bank if the customer’s
claims are undisputed or have been confirmed by a final court decision.

 

2



--------------------------------------------------------------------------------

5.    Right of disposal upon the death of the customer

 

Upon the death of the customer, the Bank may, in order to clarify the right of
disposal, demand the production of a certificate of inheritance, a certificate
of executorship or further documents required for such purpose; any documents in
a foreign language must, if the Bank so requests, be submitted in a German
translation. The Bank may waive the production of a certificate of inheritance
or a certificate of executorship if an official or certified copy of the
testamentary disposition (last will or contract of inheritance) together with
the relevant record of probate proceedings is presented. The Bank may consider
any person designated therein as heir or executor as the entitled person, allow
this person to dispose of any assets and, in particular, make payment or
delivery to this person, thereby discharging its obligations. This shall not
apply if the Bank is aware that the person designated therein is not entitled to
dispose (e.g. following challenge or invalidity of the will) or if this has not
come to the knowledge of the Bank due to its own negligence.

 

6.    Applicable law and place of jurisdiction for customers who are
businesspersons or public-law entities

 

(1)     Applicability of German law

German law shall apply to the business relationship between the customer and the
Bank.

 

(2)     Place of jurisdiction for domestic customers

If the customer is a businessperson and if the business relation in dispute is
attributable to the conducting of such businessperson’s trade, the Bank may sue
such customer before the court having jurisdiction for the bank office keeping
the account or before any other competent court; the same applies to legal
entities under public law and separate funds under public law. The Bank itself
may be sued by such customers only before the court having jurisdiction for the
bank office keeping the account.

 

(3)     Place of jurisdiction for foreign customers

The agreement upon the place of jurisdiction shall also apply to customers who
conduct a comparable trade or business abroad and to foreign institutions which
are comparable with domestic legal entities under public law or a domestic
separate fund under public law.

 

Keeping of Accounts

 

7.    Periodic balance statements for current accounts; approval of debit
entries resulting from direct debits

 

(1)     Issue of periodic balance statements

Unless otherwise agreed upon, the Bank issues a periodic balance statement for a
current account at the end of each calendar quarter, thereby clearing the claims
accrued by both parties during this period (including interest and charges
imposed by the Bank). The Bank may charge interest on the balance arising there
from in accordance with No. 12 of these Business Conditions or any other
agreements entered into with the customer.

 

3



--------------------------------------------------------------------------------

(2)     Time allowed for objections; approval by silence

Any objections a customer may have concerning the incorrectness or
incompleteness of a periodic balance statement must be raised not later than six
weeks after its receipt; if the objections are made in writing, it is sufficient
to dispatch these within the period of six weeks. Failure to make objections in
due time will be considered as approval. When issuing the periodic balance
statement, the Bank will expressly draw the customer’s attention to this
consequence. The customer may demand a correction of the periodic balance
statement even after expiry of this period, but must then prove that the account
was either wrongly debited or mistakenly not credited.

 

(3)     Approval of debit entries resulting from direct debits

Unless the customer has already approved a debit entry resulting from a direct
debit for which the customer gave the creditor “collection authorization”
(Einzugsermächtigung), any objections the customer may have to this debit entry,
which is included in the balance of the next periodic balance statement, must be
raised not later than six weeks after receipt of the periodic balance statement.
If the objections are made in writing, it is sufficient to dispatch these within
the period of six weeks. Failure to make objections in due time will be
considered as approval of the debit entry. When issuing the periodic balance
statement, the Bank will expressly draw the customer’s attention to this
consequence.

 

8.    Reverse entries and correction entries made by the Bank

 

(1)     Prior to issuing a periodic balance statement

Incorrect credit entries on current accounts (e.g. due to a wrong account
number) may be reversed by the Bank through a debit entry prior to the issue of
the next periodic balance statement to the extent that the Bank has a repayment
claim against the customer (reverse entry); in this case, the customer may not
object to the debit entry on the grounds that a disposal of an amount equivalent
to the credit entry has already been made.

 

(2)     After issuing a periodic balance statement

If the Bank ascertains an incorrect credit entry after a periodic balance
statement has been issued and if the Bank has a repayment claim against the
customer, it will debit the account of the customer with the amount of its claim
(correction entry). If the customer objects to the correction entry, the Bank
will re-credit the account with the amount in dispute and assert its repayment
claim separately.

 

(3)     Notification to the customer; calculation of interest

The Bank will immediately notify the customer of any reverse entries and
correction entries made. With respect to the calculation of interest, the Bank
shall effect the entries retroactively as of the day on which the incorrect
entry was made.

 

4



--------------------------------------------------------------------------------

9.    Collection orders

 

(1)     Conditional credit entries effected upon presentation of documents

If the Bank credits the counter value of checks and direct debits prior to their
payment, this is done on condition of payment, even if these items are payable
at the Bank itself. If the customer surrenders other items, instructing the Bank
to collect an amount due from a debtor (e.g. interest coupons), and if the Bank
effects a credit entry for such amount, this is done under the reserve that the
Bank will obtain the amount. This reserve shall also apply if the items are
payable at the Bank itself. If checks or direct debits are not paid or if the
Bank does not obtain the amount under the collection order, the Bank will cancel
the conditional credit entry regardless of whether or not a periodic balance
statement has been issued in the meantime.

 

(2)     Payment of direct debits and of checks made out by the customer

Direct debits and checks are paid if the debit entry has not been cancelled
prior to the end of the second bank working day after it was made. Checks
payable in cash are deemed to have been paid once their amount has been paid to
the presenting party. Checks are also deemed to have been paid as soon as the
Bank dispatches an advice of payment. Direct debits and checks presented through
the clearing office of a “Landeszentralbank” are paid if they are not returned
to the clearing office by the time stipulated by the Landeszentralbank.

 

10.    Foreign currency transactions and risks inherent in foreign currency
accounts

 

(1)     Execution of orders relating to foreign currency accounts

Foreign currency accounts of the customer serve to effect the cashless
settlement of payments to and disposals by the customer in foreign currency.
Disposals of credit balances on foreign currency accounts (e.g. by means of
credit transfers to the debit of the foreign currency credit balance) are
settled through or by banks in the home country of the currency unless the Bank
executes them entirely within its own organization.

 

(2)     Credit entries for foreign currency transactions with the customer

If the Bank concludes a transaction with the customer (e.g. a forward exchange
transaction) under which it owes the provision of an amount in a foreign
currency, it will discharge its foreign currency obligation by crediting the
account of the customer in the respective currency, unless otherwise agreed
upon.

 

(3)     Temporary limitation of performance by the Bank

The Bank’s duty to execute a disposal order to the debit of a foreign currency
credit balance (paragraph 1) or to discharge a foreign currency obligation
(paragraph 2) shall be suspended to the extent that and for as long as the Bank
cannot or can only restrictedly dispose of the currency in which the foreign
currency credit balance or the obligation is denominated, due to political
measures or events in the country of the respective currency. To the extent that
and for as long as such measures or events persist, the Bank is not obligated
either to perform at some other place outside the country of the respective
currency, in some other currency (including euros) or by providing cash.
However, the Bank’s duty to execute a disposal order to the debit of a foreign
currency credit balance shall not be suspended if the Bank can execute it
entirely within its own

 

5



--------------------------------------------------------------------------------

organization. The right of the customer and of the Bank to set off mutual claims
due in the same currency against each other shall not be affected by the above
provisions.

 

(4)     Conversion rate

The conversion rate for foreign currency transactions shall be determined on the
basis of the “List of Prices and Services” (Preis- und Leistungsverzeichnis).

 

Duties of the customer to cooperate

 

11.    Duties of the customer to cooperate

 

(1)     Change in the customer’s name, address or powers of representation
towards the Bank

A proper settlement of business requires that the customer notify the Bank
without delay of any changes in the customer’s name and address, as well as the
termination of, or amendment to, any powers of representation towards the Bank
conferred to any person (in particular, a power of attorney). This notification
duty also exists where the powers of representation are recorded in a public
register (e.g. the Commercial Register) and any termination thereof or any
amendments thereto are entered in that register.

 

(2)     Clarity of orders and credit transfers

Orders and credit transfers must unequivocally show their contents. Orders and
credit transfers that are not worded clearly may lead to queries, which may
result in delays. In particular, when giving orders to credit an account (e.g.
direct debit and check presentations) and making credit transfers, the customer
must ensure the correctness and completeness of the name of the payee, as well
as of the account number, the bank code number and the currency stated.
Amendments, confirmations or repetitions of orders and credit transfers must be
designated as such.

 

(3)     Special reference to urgency in connection with the execution of an
order or a credit transfer

If the customer feels that an order or a credit transfer requires particularly
prompt execution, the customer shall notify the Bank of this fact separately.
For orders or credit transfers issued on a printed form, this must be done
separately from the form.

 

(4)     Examination of, and objections to, notification received from the Bank

The customer must immediately examine statements of account, security
transaction statements, statements of securities and of investment income, other
statements, advices of execution of orders and credit transfers, as well as
information on expected payments and consignments (advices) as to their
correctness and completeness and immediately raise any objections relating
thereto.

 

(5)     Notice to the Bank in case of non-receipt of statements

The customer must notify the Bank immediately if periodic balance statements and
securities statements are not received. The duty to notify the Bank also exists
if other advices are expected by the customer (e.g. security transaction
statements, statements of account after execution of customer orders and credit
transfers or payments expected by the customer).

 

6



--------------------------------------------------------------------------------

Cost of Bank Services

 

12.    Interest, charges and out-of-pocket expenses

 

(1)     Interest and charges in private banking

Interest and charges for loans and services customary in private banking are set
out in the “Price Display – Standard rates for private banking” (Preisaushang)
and, in addition, in the “List of Prices and Services” (Preis- und
Leistungsverzeichnis). If a customer makes use of a loan or service listed
therein and unless otherwise agreed between the Bank and the customer, the
interest and charges stated in the then valid Price Display or List of Prices
and Services are applicable. For any services not stated therein which are
provided following the instructions of the customer, or which are believed to be
in the interests of the customer and which can, in the given circumstances, only
be expected to be provided against remuneration, the Bank may at its reasonable
discretion determine the charges (Section 315 of the German Civil Code –
Bürgerliches Gesetzbuch).

 

(2)     Interest and charges other than for private banking

The amount of interest and charges other than for private banking shall, in the
absence of any other agreement, be determined by the Bank at its reasonable
discretion (Section 315 of the German Civil Code).

 

(3)     Changes in interest and charges

In the case of variable interest rate loans, the interest rate will be adjusted
in accordance with the terms of the respective loan agreement. The charges for
services which the customer typically makes use of on a permanent basis, within
the framework of the business relationship (e.g. account/securities account
management) may be altered by the Bank at its reasonable discretion (Section 315
of the German Civil Code).

 

(4)     Customer’s right of termination in case of increases in interest and
charges

The Bank will notify the customer of interest adjustments and changes in charges
according to paragraph 3. If charges are increased, the customer may, unless
otherwise agreed, terminate with immediate effect the business relationship
affected thereby within six weeks from the notification of the change. If the
customer terminates the business relationship, any such increased interest and
charges shall not be applied to the terminated business relationship. The Bank
will allow an adequate period of time for the settlement.

 

(5)     Out-of-pocket expenses

The Bank is entitled to charge to the customer out-of-pocket expenses which are
incurred when the Bank carries out the instructions or acts in the presumed
interests of the customer (in particular, telephone costs, postage) or when
credit security is furnished, administered, released or realized (in particular,
notarial fees, storage charges, cost of guarding items serving as collateral).

 

7



--------------------------------------------------------------------------------

(6)     Peculiarities relating to consumer loan agreements

The interest and costs (charges, out-of-pocket expenses) for those loan
agreements which require the written form pursuant to Section 492 of the German
Civil Code are determined by the provisions of such contract documentation. If
an interest rate is not stated therein, the legal interest rate shall apply;
costs not stated therein are not owed (Section 494 (2) of the German Civil
Code). For overdraft credits pursuant to Section 493 of the German Civil Code,
the interest rate shall be determined by the Price Display and the information
provided by the Bank to the customer.

 

Security for the Bank’s Claims Against the Customer

 

13.    Providing or increasing of security

 

(1)     Right of the Bank to request security

The Bank may demand that the customer provide the usual forms of security for
any claims that may arise from the banking relationship, even if such claims are
conditional (e.g. indemnity for amounts paid under a guarantee issued on behalf
of the customer). If the customer has assumed a liability for another customer’s
obligations towards the Bank (e.g. as a surety), the Bank is, however, not
entitled to demand that security be provided or increased for the debt resulting
from such liability incurred before the maturity of the debt.

 

(2)     Changes in the risk

If the Bank, upon the creation of claims against the customer, has initially
dispensed wholly or partly with demanding that security be provided or
increased, it may nonetheless make such a demand at a later time, provided,
however, that circumstances occur or become known which justify a higher risk
assessment of the claims against the customer. This may, in particular, be the
case if

 

– The economic status of the customer has changed or threatens to change in a
negative manner

or

– The value of the existing security has deteriorated or threatens to
deteriorate.

 

The Bank has no right to demand security if it has been expressly agreed that
the customer either does not have to provide any security or must only provide
that security which has been specified. For consumer loan agreements, the Bank
is entitled to demand that security be provided or increased only to the extent
that such security is mentioned in the loan agreement; when, however, the net
loan amount exceeds 50,000 euros, the Bank may demand that security be provided
or increased even if the loan agreement does not contain any or any exhaustive
indications as to security.

 

(3)     Establishing a time period for providing or increasing security

The Bank will allow adequate time to provide or increase security. If the Bank
intends to make use of its right of termination without notice according to No.
19 (3) of these Business Conditions, should the customer fail to comply with the
obligation to provide or increase security

 

8



--------------------------------------------------------------------------------

within such time period, it will draw the customer’s attention to this
consequence before doing so.

 

14.    Lien in favor of the Bank

 

(1)     Agreement on the lien

The customer and the Bank agree that the Bank acquires a lien on the securities
and chattels which, within the scope of banking business, have come or may come
into the possession of a domestic office of the Bank. The Bank also acquires a
lien on any claims which the customer has or may in the future have against the
Bank arising from the banking relationship (e.g. credit balances).

 

(2)     Secured claims

The lien serves to secure all existing, future and contingent claims arising
from the banking relationship which the Bank with all its domestic and foreign
offices is entitled to against the customer. If the customer has assumed a
liability for another customer’s obligation towards the Bank (e.g. as a surety),
the lien shall not secure the debt resulting from the liability incurred before
the maturity of the debt.

 

(3)     Exemptions from the lien

If funds or other assets come into the power of disposal of the Bank under the
reserve that they may only be used for a specified purpose (e.g. deposit of cash
for payment of a bill of exchange), the Bank’s lien does not extend to these
assets. The same applies to shares issued by the Bank itself (own shares) and to
securities which the Bank keeps in safe custody abroad for the customer’s
account. Moreover, the lien extends neither to the profit-participation
rights/profit-participation certificates (Genussrechte/Genussscheine) issued by
the Bank itself nor to the Bank’s subordinated obligations confirmed by document
or unconfirmed.

 

(4)     Interest and dividend coupons

If securities are subject to the Bank’s lien, the customer is not entitled to
demand the delivery of the interest and dividend coupons pertaining to such
securities.

 

15.    Security interests in the case of items for collection and discounted
bills of exchange

 

(1)     Transfer of ownership by way of security

The Bank acquires ownership by way of security of any checks and bills of
exchange deposited for collection at the time such items are deposited. The Bank
acquires absolute ownership of discounted bills of exchange at the time of the
purchase of such items; if it re-debits discounted bills of exchange to the
account, it retains the ownership by way of security in such bills of exchange.

 

(2)     Assignment by way of security

The claims underlying the checks and bills of exchange shall pass to the Bank
simultaneously with the acquisition of ownership in the checks and bills of
exchange; the claims also pass to the Bank if other items are deposited for
collection (e.g. direct debits, documents of commercial trading).

 

9



--------------------------------------------------------------------------------

(3)     Special-purpose items for collection

If items for collection are deposited with the Bank under the reserve that their
counter value may only be used for a specified purpose, the transfer or
assignment of ownership by way of security does not extend to these items.

 

(4)     Secured claims of the Bank

The ownership transferred or assigned by way of security serves to secure any
claims which the Bank may be entitled to against the customer arising from the
customer’s current account when items are deposited for collection or arising as
a consequence of the re-debiting of unpaid items for collection or discounted
bills of exchange. Upon request of the customer, the Bank retransfers to the
customer the ownership by way of security of such items and of the claims that
have passed to it if it does not, at the time of such request, have any claims
against the customer that need to be secured or if it does not permit the
customer to dispose of the counter value of such items prior to their final
payment.

 

16.    Limitation of the claim to security and obligation to release

 

(1)     Cover limit

The Bank may demand that security be provided or increased until the realizable
value of all security corresponds to the total amount of all claims arising from
the banking business relationship (cover limit).

 

(2)     Release

If the realizable value of all security exceeds the cover limit on a more than
temporary basis, the Bank shall, at the customer’s request, release security
items as it may choose in the amount exceeding the cover limit; when selecting
the security items to be released, the Bank will take into account the
legitimate concerns of the customer or of any third party having provided
security for the customer’s obligations. To this extent, the Bank is also
obliged to execute orders of the customer relating to the items subject to the
lien (e.g. sale of securities, repayment of savings deposits).

 

(3)     Special agreements

If assessment criteria for a specific security item other than the realizable
value or another cover limit or another limit for the release of security have
been agreed, these other criteria or limits shall apply.

 

17.    Realization of security

 

(1)     Option of the Bank

If the Bank realizes security, it may choose between several security items.
When realizing security and selecting the items to be realized, the Bank will
take into account the legitimate concerns of the customer and any third party
who may have provided security for the obligations of the customer.

 

10



--------------------------------------------------------------------------------

(2)     Credit entry for proceeds under turnover tax law

If the transaction of realization is subject to turnover tax, the Bank will
provide the customer with a credit entry for the proceeds, such entry being
deemed to serve as invoice for the supply of the item given as security and
meeting the requirements of turnover tax law (Umsatz-steuerrecht).

 

Termination

 

18.    Termination rights of the customer

 

(1)     Right of termination at any time

Unless the Bank and the customer have otherwise agreed to a term or a
termination provision, the customer may at any time, without notice, terminate
the business relationship as a whole or particular business relationships (e.g.
the use of checks).

 

(2)     Termination for reasonable cause

If the Bank and the customer have agreed upon a term or a contrary provision for
a particular business relationship, such relationship may only be terminated
without notice if there is reasonable cause therefore which makes it
unacceptable to the customer to continue the business relationship, after giving
consideration to the legitimate concerns of the Bank.

 

(3)     Legal termination rights

Legal termination rights shall not be affected.

 

19. Termination rights of the Bank

 

(1)     Termination upon notice

Upon observing an adequate notice period, the Bank may at any time terminate the
business relationship as a whole or particular relationships for which neither a
term nor a diverging termination provision has been agreed (e.g. the checking
agreement authorizing the use of check forms). In determining the notice period,
the Bank will take into account the legitimate concerns of the customer. The
minimum termination notice for keeping of current accounts and securities
accounts is six weeks.

 

(2)     Termination of loans with no fixed term

Loans and loan commitments for which neither a fixed term nor a diverging
termination provision has been agreed upon may be terminated at any time by the
Bank without notice. When exercising this right of termination, the Bank will
give due consideration to the legitimate concerns of the customer.

 

(3)     Termination for reasonable cause without notice

Termination of the business relationship as a whole or of particular
relationships without notice is permitted if there is reasonable cause which
makes it unacceptable to the Bank to continue the business relationship, after
having given consideration to the legitimate concerns of the customer.
Reasonable cause is given in particular

 

11



--------------------------------------------------------------------------------

•     if the customer has made incorrect statements as to the customer’s
financial status, provided such statements were of significant importance for
the Bank’s decision concerning the granting of credit or other operations
involving risks for the Bank (e.g. the delivery of a payment card), or

 

•     if a substantial deterioration in the customer’s financial status or in
the value of security occurs or threatens to occur, jeopardizing the repayment
of a loan or the discharge of any other obligation towards the Bank even if
security provided therefore is realized, or

 

•     if the customer fails to comply, within the required time period allowed
by the Bank, with the obligation to provide or increase security according to
No. 13 (2) of these Business Conditions or to the provisions of some other
agreement.

 

If reasonable cause is given due to the breach of a contractual obligation,
termination shall only be permitted after expiry, without result, of a
reasonable period fixed for corrective action by the customer or after a warning
to the customer has proved unsuccessful, unless this proviso can be dispensed
with owing to the special features of a particular case (Section 323 (2) and (3)
of the German Civil Code).

 

(4)     Termination of consumer loan agreements in the event of default

Where the German Civil Code contains specific provisions for the termination of
a consumer loan agreement subsequent to a payment default, the Bank may only
terminate the business relationship as provided therein.

 

(5)     Settlement following termination

The Bank shall allow the customer a reasonable time period for the settlement,
in particular for the repayment of a loan, unless it is necessary to attend
immediately thereto (e.g. the return of the check forms in the event of
termination of a checking agreement).

 

Protection of Deposits

 

20.    Deposit Protection Fund

 

(1)     Scope of protection

The Bank is a member of the Deposit Protection Fund of the Association of German
Banks (Einlagensicherungsfonds des Bundesverbandes deutscher Banken e.V.),
hereinafter referred to as “Deposit Protection Fund”. The Deposit Protection
Fund protects all liabilities which are required to be shown in the balance
sheet item “Liabilities to customers”. Among these are demand, term and savings
deposits, including registered savings certificates. The protection ceiling for
each creditor is 30 % of the liable capital relevant for deposit protection. The
Bank shall notify the customer of this protection ceiling upon request. It is
also available on the Internet at www.bdb.de.

 

(2)     Exemptions from deposit protection

Not protected are claims in respect of which the Bank has issued bearer
instruments, e.g. bearer bonds and bearer certificates of deposit, as well as
liabilities to banks.

 

12



--------------------------------------------------------------------------------

(3)     Additional validity of the By-laws of the Deposit Protection Fund

Further details of the scope of protection are contained in Section 6 of the
By-laws of the Deposit Protection Fund, which are available on request.

 

(4)     Transfer of claims

To the extent that the Deposit Protection Fund or its mandatory makes payments
to a customer, the respective amount of the customer’s claims against the Bank
together with all subsidiary rights shall be transferred simultaneously to the
Deposit Protection Fund.

 

(5)     Disclosure of information

The Bank shall be entitled to disclose to the Deposit Protection Fund or to its
mandatory all relevant information and to place necessary documents at their
disposal.

 

13